Exhibit 10.2


--------------------------------------------------------------------------------

EQUITY LIFESTYLE PROPERTIES, INC.
Shares of Common Stock


(Par Value $.01 Per Share)
EQUITY DISTRIBUTION AGREEMENT




















Dated: May 4, 2015



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




Table of Contents
 
 
Page
SECTION 1.
Description of Securities
1
SECTION 2.
Placements
3
SECTION 3.
Sale of Placement Securities by BofA Merrill Lynch
3
SECTION 4.
Suspension of Sales
4
SECTION 5.
Representations and Warranties
4
SECTION 6.
Sale and Delivery to BofA Merrill Lynch; Settlement
18
SECTION 7.
Covenants of the Transaction Entities
20
SECTION 8.
Payment of Expenses
26
SECTION 9.
Conditions of BofA Merrill Lynch’s Obligations.
27
SECTION 10.
Indemnification
29
SECTION 11.
Representations and Indemnities to Survive Delivery
31
SECTION 12.
Termination of Agreement
31
SECTION 13.
Notices
32
SECTION 14.
Parties
33
SECTION 15.
Adjustments for Stock Splits
33
SECTION 16.
Governing Law and Time
33
SECTION 17.
Effect of Headings
33
SECTION 18.
Permitted Free Writing Prospectuses
33
SECTION 19.
Absence of a Fiduciary Relationship
33
SECTION 20.
Miscellaneous
34



    





i

--------------------------------------------------------------------------------




Equity LifeStyle Properties, Inc.
(a Maryland corporation)


Common Stock
(Par Value $.01 Per Share)
EQUITY DISTRIBUTION AGREEMENT


May 4, 2015
Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, New York 10036

Ladies and Gentlemen:
Equity LifeStyle Properties, Inc., a Maryland corporation (the “Company”), and
MHC Operating Limited Partnership, an Illinois limited partnership (the
“Operating Partnership,” and together with the Company, the “Transaction
Entities”), each confirms its agreement (this “Agreement”) with Merrill Lynch,
Pierce, Fenner & Smith Incorporated (“BofA Merrill Lynch”), as follows:
SECTION 1.Description of Securities.
Each of the Transaction Entities agrees that, from time to time during the term
of this Agreement, on the terms and subject to the conditions set forth herein,
the Company may issue and sell through BofA Merrill Lynch, acting as agent
and/or principal, shares (the “Securities”) of the Company’s common stock, par
value $.01 per share (the “Common Stock”), having an aggregate offering price of
up to $125,000,000 (the “Maximum Amount”). The Company agrees that if it
determines that BofA Merrill Lynch will purchase any Securities on a principal
basis, then it will enter into a separate underwriting or similar agreement in
form and substance satisfactory to both the Company and BofA Merrill Lynch for
such purchase. Notwithstanding anything to the contrary contained herein, the
parties hereto agree that compliance with the limitations set forth in this
Section 1 regarding the aggregate offering price of the Securities issued and
sold under this Agreement shall be the sole responsibility of the Company, and
BofA Merrill Lynch shall have no obligation in connection with such compliance.
The issuance and sale of the Securities through BofA Merrill Lynch will be
effected pursuant to the Registration Statement (as defined below) that was
filed by the Company and became effective upon filing under Rule 462(e)
(“Rule 462(e)”) under the Securities Act of 1933, as amended (collectively with
the rules and regulations thereunder, the “Securities Act”), although nothing in
this Agreement shall be construed as requiring the Company to use the
Registration Statement to issue the Securities.
The Company has filed, in accordance with the provisions of the Securities Act,
with the Securities and Exchange Commission (the “Commission”) an automatic
shelf registration statement on Form S-3ASR (File No. 333-203753), including a
base prospectus, relating to certain securities, including the Securities to be
issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder (collectively, the “Exchange Act”). The Company has
prepared a

1

--------------------------------------------------------------------------------




prospectus supplement specifically relating to the Securities dated May 4, 2015
(the “Prospectus Supplement”) to the base prospectus included as part of such
automatic shelf registration statement. The Company will furnish to BofA Merrill
Lynch, for use by BofA Merrill Lynch, copies of the prospectus included as part
of such registration statement, as supplemented by the Prospectus Supplement,
relating to the Securities. Except where the context otherwise requires, such
automatic shelf registration statement, as amended when it became effective,
including all documents filed as part thereof or incorporated by reference
therein, and including any information contained in a Prospectus (as defined
below) subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act (“Rule 424(b)”) or deemed to be a part of such automatic shelf
registration statement pursuant to Rule 430B (the “Rule 430B Information”), is
herein called the “Registration Statement.” The Registration Statement at the
time it originally became effective is herein called the “Original Registration
Statement.” The base prospectus, including all documents incorporated therein by
reference, included in the Registration Statement, as it may be supplemented by
the Prospectus Supplement, in the form in which such prospectus and/or
Prospectus Supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) is herein called the “Prospectus.” Any
reference herein to the Registration Statement, the Prospectus or any amendment
or supplement thereto shall be deemed to refer to and include the documents
incorporated by reference therein, and any reference herein to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement
or the Prospectus shall be deemed to refer to and include the filing after the
execution hereof of any document with the Commission deemed to be incorporated
by reference therein. For purposes of this Agreement, all references to the
Registration Statement, the Prospectus or to any amendment or supplement thereto
shall be deemed to include any copy filed with the Commission pursuant to the
Commission’s Electronic Data Gathering, Analysis and Retrieval system (“EDGAR”).
The Transaction Entities have also entered into separate equity distribution
agreements (collectively, the “Alternative Distribution Agreements”), dated as
of even date herewith, with RBC Capital Markets, LLC, SunTrust Robinson
Humphrey, Inc. and Wells Fargo Securities, LLC (collectively, the “Alternative
Agents” and together with BofA Merrill Lynch, the "Agents").  The aggregate
offering price of the Securities that may be sold pursuant to this Agreement and
the Alternative Distribution Agreements shall not exceed the Maximum Amount.
The Transaction Entities hereby reserve the right to issue and sell securities
other than through or to the Agents during the term of this Agreement and any
Alternative Distribution Agreement subject to the notice provision contained in
Section 7(k) herein and therein.

















2

--------------------------------------------------------------------------------




SECTION 2.    Placements.
Each time that the Company wishes to issue and sell the Securities hereunder
(each, a “Placement”), it will notify BofA Merrill Lynch by email notice (or
other method mutually agreed to in writing by the parties) containing the
parameters in accordance with which it desires the Securities to be sold, which
shall at a minimum include the maximum number of Securities to be issued (the
“Placement Securities”), the time period during which sales are requested to be
made, any limitation on the number of Securities that may be sold in one day and
any minimum market price per share below which sales may not be made (a
“Placement Notice”), a form of which containing such minimum sales parameters
necessary is attached hereto as Exhibit A. The Placement Notice shall originate
from any of the individuals from the Company set forth on Exhibit B (with a copy
to each of the other individuals from the Company listed on such schedule), and
shall be addressed to each of the individuals from BofA Merrill Lynch set forth
on Exhibit B, as such Exhibit B may be amended from time to time.
A Placement Notice shall not set forth a number of Placement Securities that,
when added to the aggregate number of Securities previously sold and to be sold
pursuant to pending Placement Notices (if any) hereunder and any Alternative
Distribution Agreement results in an aggregate offering price of Securities that
exceeds the Maximum Amount.
A Placement Notice shall be effective upon receipt and prompt confirmation by
BofA Merrill Lynch, unless and until (i) the entire amount of the Placement
Securities has been sold, (ii) the Company terminates the Placement Notice by
email (or other method agreed to in writing by BofA Merrill Lynch) to all of the
individuals from BofA Merrill Lynch set forth in Exhibit B, (iii) the Company
issues a subsequent Placement Notice with parameters superseding those on the
earlier dated Placement Notice, (iv) this Agreement has been terminated under
the provisions of Section 12 or (v) either party shall have suspended the sale
of the Placement Securities in accordance with Section 4 below. The amount of
any commission, discount or other compensation to be paid by the Company to BofA
Merrill Lynch, when BofA Merrill Lynch is acting as agent, in connection with
the sale of the Placement Securities shall be determined in accordance with the
terms set forth in Exhibit C. The amount of any commission, discount or other
compensation to be paid by the Company to BofA Merrill Lynch and the other terms
and conditions, when BofA Merrill Lynch is acting as principal, in connection
with the sale of the Placement Securities shall be as separately agreed among
the parties hereto at the time of any such sales. It is expressly acknowledged
and agreed that neither the Company nor BofA Merrill Lynch will have any
obligation whatsoever with respect to a Placement or any Placement Securities
unless and until the Company delivers a Placement Notice to BofA Merrill Lynch,
receipt of which is promptly confirmed by BofA Merrill Lynch pursuant to the
terms set forth above, and then only upon the terms specified therein and
herein. In the event of a conflict between the terms of this Agreement and the
terms of a Placement Notice, the terms of the Placement Notice will control.


SECTION 3.    Sale of Placement Securities by BofA Merrill Lynch.
Subject to the provisions of Section 6(a), BofA Merrill Lynch, for the period
specified in the Placement Notice, will use its commercially reasonable efforts
consistent with its normal trading and sales practices to sell the Placement
Securities in negotiated transactions or transactions that are deemed to be “at
the market” offerings up to the amount specified in, and otherwise in accordance
with the terms of, such Placement Notice. BofA Merrill Lynch will provide
written confirmation to the Company no later than the opening of the Trading Day
(as defined below) immediately following the Trading Day on which it has made
sales of Placement Securities hereunder setting forth the number of Placement
Securities sold on such day, the compensation payable by the Company to BofA
Merrill Lynch pursuant to Section 2 with respect to such sales, and the Net

3

--------------------------------------------------------------------------------




Proceeds (as defined below) payable to the Company, with an itemization of the
deductions made by BofA Merrill Lynch (as set forth in Section 6(b)) from the
gross proceeds that it receives from such sales. Subject to the terms of the
Placement Notice, BofA Merrill Lynch may sell Placement Securities by any method
permitted by law deemed to be an “at the market” offering as defined in Rule 415
under the Securities Act (“Rule 415”), including without limitation sales made
directly on the New York Stock Exchange, Inc. (the “NYSE”), on any other
existing trading market for the Common Stock or to or through a market maker.
Subject to the terms of the Placement Notice, BofA Merrill Lynch may also sell
Placement Securities by any other method permitted by law, including but not
limited to privately negotiated transactions. For the purposes hereof, “Trading
Day” means any day on which common equity securities are purchased and sold on
the principal market on which the Common Stock is listed or quoted.


SECTION 4.    Suspension of Sales. The Company or BofA Merrill Lynch may, upon
notice to the other party in writing (including by email correspondence to each
of the individuals of the other party set forth on Exhibit B, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) or by telephone (confirmed
immediately by verifiable facsimile transmission or email correspondence to each
of the individuals of the other party set forth on Exhibit B), suspend any sale
of Placement Securities under this Agreement; provided, however, that such
suspension shall not affect or impair either party’s obligations with respect to
any Placement Securities sold hereunder prior to the receipt of such notice or
any securities sold under an Alternative Distribution Agreement. Each of the
parties agrees that no such notice under this Section 4 shall be effective
against the other unless it is made to one of the individuals of the other party
named on Exhibit B hereto, as such Exhibit may be amended from time to time.


SECTION 5.    Representations and Warranties.
(a)Representations and Warranties by the Transaction Entities. Each of the
Transaction Entities, jointly and severally represents and warrants to BofA
Merrill Lynch as of the date hereof and as of each Representation Date (as
defined below) on which a certificate is required to be delivered pursuant to
Section 7(o) of this Agreement, as of the time of each sale of any Securities
pursuant to this Agreement (the “Applicable Time”) and as of each Settlement
Date (as defined below), and agrees with BofA Merrill Lynch, as follows:
(1)The Company meets the requirements for use of Form S-3ASR under the
Securities Act. The Original Registration Statement was filed by the Company
with the Commission not earlier than three years prior to the date hereof. The
Original Registration Statement became effective under the Securities Act upon
filing with the Commission. The Registration Statement is an “automatic shelf
registration statement,” as defined in Rule 405 under the Securities Act (“Rule
405”), and the Securities have been and remain eligible for registration by the
Company on an automatic shelf registration statement. No stop order suspending
the effectiveness of the Registration Statement or any part thereof has been
issued under the Securities Act and no proceedings for that purpose have been
instituted or are pending or, to the knowledge of the Company, are contemplated
by the Commission, and no notice of objection of the Commission to the use of
such registration statement or any post-effective amendment thereto pursuant to
Rule 401(g)(2) under the Securities Act has been received by the Company. No
order preventing or suspending the use of any preliminary prospectus or the
Prospectus has been issued and no proceeding for that purpose has been
instituted or, to the knowledge of the Company, threatened or contemplated by
the Commission or the securities authority of any jurisdiction. Any request on
the part of the Commission for additional information has been complied with.

4

--------------------------------------------------------------------------------




At the respective times the Original Registration Statement and any
post-effective amendments thereto became effective, at each deemed effective
date with respect to BofA Merrill Lynch and the Securities pursuant to Rule
430B(f)(2) and at each Settlement Date, the Original Registration Statement and
any amendments and supplements thereto complied, complies and will comply in all
material respects with the requirements under the Securities Act, and did not,
does not and will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. Neither the Prospectus nor any amendments or
supplements thereto, at the time the Prospectus or any such amendment or
supplement was issued or at each Settlement Date, included or will include an
untrue statement of a material fact or omitted or will omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
Any preliminary prospectus (including the base prospectus filed as part of the
Original Registration Statement or any amendment thereto) complied when so filed
in all material respects with the Securities Act and any such preliminary
prospectus and the Prospectus delivered or made available to BofA Merrill Lynch
for use in connection with the offering of any Securities was and will, at the
time of such delivery, be identical to the electronically transmitted copies
thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T.
Each Issuer Free Writing Prospectus (as defined below), as of its issue date and
as of the relevant Applicable Time and Settlement Date, or until any earlier
date that the issuer notified or notifies BofA Merrill Lynch as described in
Section 7(d) hereof, did not, does not and will not (i) include any information
that conflicted, conflicts or will conflict with the information contained in
the Registration Statement or the Prospectus, including any document
incorporated by reference therein that has not been superseded or modified or
(ii) when taken together with the Prospectus, include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
The representations and warranties in the preceding three paragraphs shall not
apply to statements in or omissions from the Original Registration Statement, or
any post-effective amendment thereto, or the Prospectus, or any Issuer Free
Writing Prospectus made in reliance upon and in conformity with information
furnished to the Company in writing by BofA Merrill Lynch or any Alternative
Agent expressly for use therein (that information being limited to that
described in Section 10(b) hereof).
As used herein, “Issuer Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433 under the Securities Act (“Rule 433”),
relating to the Securities (including any identified on Exhibit F hereto) that
(i) is required to be filed with the Commission by the Company, or (ii) is a
“road show that is a written communication” within the meaning of Rule
433(d)(8)(i), whether or not required to be filed with the Commission, or (iii)
is exempt from filing with the Commission pursuant to Rule 433(d)(5)(i) because
it contains a description of the Securities or of the offering that does not
reflect the final terms, in each case in the form filed or required to be filed
with the Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g).
(2)    The documents incorporated or deemed to be incorporated by reference in
the Registration Statement and the Prospectus, at the time they were or
hereafter are filed with the Commission, complied and will comply in all
material respects with the requirements under the

5

--------------------------------------------------------------------------------




Exchange Act and, when read together with the other information in the
Registration Statement and the Prospectus (a) at the time the Registration
Statement became effective, (b) at each Applicable Time and (c) at each relevant
Settlement Date, did not and will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.
(3)    (A) At the effectiveness of the Original Registration Statement, (B) at
the time of the most recent amendment thereto for the purposes of complying with
Section 10(a)(3) of the Securities Act (whether such amendment was by
post-effective amendment, incorporated report filed pursuant to Section 13 or
15(d) of the Exchange Act or form of prospectus), (C) at the time the Company or
any person acting on its behalf (within the meaning, for this clause only, of
Rule 163(c) under the Securities Act) made any offer relating to the Securities
in reliance on the exemption of Rule 163 under the Securities Act, and (D) as of
the execution of this Agreement, the Company was and is a “well-known seasoned
issuer,” as defined in Rule 405.
(4)    (A) At the effectiveness of the Original Registration Statement, (B) at
the earliest time after the effectiveness of the Original Registration Statement
that the Company or another offering participant made a bona fide offer (within
the meaning of Rule 164(h)(2) under the Securities Act) of the Securities and
(C) as of the execution of this Agreement (with such time of execution being
used as the determination date for purposes of this clause (C)), the Company was
not and is not an “ineligible issuer,” as defined in Rule 405, without taking
account of any determination by the Commission pursuant to Rule 405 that it is
not necessary that the Company be considered an ineligible issuer.
(5)    The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Maryland, with full
power and authority (corporate and other) to own or lease, as the case may be,
its properties and to operate its properties and conduct its business as
described in the Registration Statement and the Prospectus and to enter into and
perform its obligations under this Agreement; and the Company is duly qualified
to do business as a foreign corporation and is in good standing in all other
jurisdictions in which its ownership or lease of property or the operation of
its properties or the conduct of its business requires such qualification,
except where the failure to so qualify would not have, individually or in the
aggregate, a material adverse effect on the condition (financial or otherwise),
business, earnings, properties, assets or prospects of the Transaction Entities
and each direct or indirect subsidiary of the Company, other than the Operating
Partnership (each, a “Subsidiary” and collectively, the “Subsidiaries”), taken
as a whole (“Material Adverse Effect”).
(6)    The Operating Partnership has been duly formed and is validly existing as
a limited partnership in good standing under the laws of the State of Illinois,
is duly qualified to do business and is in good standing as a foreign limited
partnership in each jurisdiction in which its ownership or lease of property or
the operation of its properties or the conduct of its business requires such
qualification, except where the failure to so qualify would not have a Material
Adverse Effect, and has full power and authority necessary to own or lease, as
the case may be, its properties and to operate its properties and conduct its
business as described in the Registration Statement and the Prospectus and to
enter into and perform its obligations under this Agreement. Additionally, on
each Settlement Date, the Company will contribute the Net Proceeds from the sale
of the Securities to the Operating Partnership in exchange for a number of
common units of limited partnership in the Operating Partnership (“OP Units”)
equal to the number of Securities issued.

6

--------------------------------------------------------------------------------




(7)    Each direct or indirect significant subsidiary (as such term is defined
in Rule 1-02 of Regulation S-X under the Securities Act) of the Company and the
subsidiaries included on Exhibit 21 to the Company’s annual report on Form-10-K
for the year ended December 31, 2014, other than the Operating Partnership
(each, a “Significant Subsidiary” and collectively, the “Significant
Subsidiaries”), has been duly formed and is validly existing as a corporation,
limited partnership or limited liability company, as the case may be, in good
standing under the laws of the jurisdiction of its organization, with full power
and authority (corporate and other) to own, lease and operate its properties and
conduct its business as described in the Registration Statement and the
Prospectus, except where the failure to be in good standing would not have a
Material Adverse Effect, and is duly qualified to do business as a foreign
corporation, partnership or limited liability company in good standing in all
other jurisdictions in which its ownership, lease or operation of property or
the conduct of its business requires such qualification, except where the
failure to so qualify would not have a Material Adverse Effect; all of the
issued and outstanding capital stock or other ownership interests of each
Significant Subsidiary have been duly authorized and validly issued and are
fully paid and nonassessable and were offered in compliance with all applicable
laws (including, without limitation, federal and state securities laws) in all
material respects; and except as described in the Registration Statement and the
Prospectus, each Significant Subsidiary’s capital stock or other ownership
interests are currently owned and will, at each Applicable Time and immediately
following each Settlement Date, continue to be owned by the Company, directly or
through subsidiaries, free and clear of any security interests, liens,
mortgages, encumbrances, pledges, claims, defects or other restrictions of any
kind (collectively, “Liens”), except where such Liens would not have a Material
Adverse Effect. None of such equity interests were issued in violation of the
preemptive or other similar rights of any securityholder of such Significant
Subsidiary. Except as described in the Registration Statement and the
Prospectus, there are no outstanding options, rights (preemptive or otherwise)
or warrants to purchase or subscribe for equity interests or other securities of
any Significant Subsidiary.
(8)    The Company’s authorized capitalization is as set forth in the documents
incorporated by reference in the Registration Statement and the Prospectus and
has not changed except for subsequent issuances, if any, pursuant to this
Agreement or the Alternative Distribution Agreements or pursuant to
reservations, agreements or benefit plans referred to in the Registration
Statement and the Prospectus; the capital stock of the Company conforms in all
material respects to the description thereof contained in the Registration
Statement and the Prospectus under the caption “Description of Common Stock;”
the outstanding shares of Common stock are duly listed and admitted and
authorized for trading on the NYSE and, at each Settlement Date, the Securities
will have been approved for listing on the NYSE or any successor exchange
thereto, subject to official notice of issuance; and, except as set forth in the
Registration Statement and the Prospectus, no options, warrants or other rights
to purchase, agreements or other obligations to issue, or rights to convert any
obligations into or exchange any securities for, shares of capital stock of or
ownership interests in the Company are outstanding.
(9)    The Securities to be issued pursuant to this Agreement and any
Alternative Distribution Agreement and all outstanding shares of capital stock
of the Company, including any restricted shares of Common Stock, have been duly
and validly authorized. All outstanding shares of capital stock of the Company
were validly issued, are fully paid and nonassessable and have been offered and
sold in compliance with all applicable laws (including, without limitation,
federal and state securities laws) in all material respects. When the Securities
to be issued and sold by the Company pursuant to this Agreement are issued,
delivered and paid for in accordance with this Agreement on each Settlement
Date, such Securities will have been validly issued, fully paid, nonassessable,
and free and clear of

7

--------------------------------------------------------------------------------




all liens, will be offered and sold in compliance with all applicable laws
(including, without limitation, federal and state securities laws) in all
material respects, and will conform, in all material respects, to the
description thereof contained in the Registration Statement and the Prospectus;
and the stockholders of the Company have no preemptive or other similar rights
with respect to the Securities to be issued and sold by the Company. The
certificates to be used to evidence the Securities will be in substantially the
form filed as an exhibit to the Registration Statement and will, on each
Settlement Date, be in proper form and will comply in all material respects with
all applicable legal requirements, the requirements of the charter and by-laws
of the Company and the requirements of the NYSE.
(10)    The outstanding OP Units have been duly authorized for issuance by the
Operating Partnership, and are validly issued. The OP Units have been offered,
issued and sold in compliance with all applicable laws (including, without
limitation, federal and state securities laws) in all material respects and
conform to the description thereof contained in the Registration Statement and
the Prospectus in all material respects. None of the OP Units were issued in
violation of the preemptive or other similar rights of any securityholder of the
Operating Partnership. Except as disclosed in the Registration Statement and the
Prospectus, there are no outstanding options, rights (preemptive or otherwise)
or warrants to purchase or subscribe for OP Units or other securities of the
Operating Partnership.
(11)    The OP Units to be issued by the Operating Partnership to the Company in
connection with the Company’s contribution of the Net Proceeds from the sale of
the Securities to the Operating Partnership have been duly authorized for
issuance by the Operating Partnership to the Company, and at each Settlement
Date, will be validly issued and fully paid. Such OP Units will be exempt from
registration or qualification under the Securities Act and applicable state
securities laws. None of the OP Units will be issued in violation of the
preemptive or other similar rights of any securityholder of the Operating
Partnership.
(12)    Except as disclosed in the Registration Statement and the Prospectus,
there are no contracts, agreements or understandings, other than the Alternative
Distribution Agreements, between the Transaction Entities and any person that
would give rise to a valid claim against the Transaction Entities or BofA
Merrill Lynch for a brokerage commission, finder’s fee or other like payment in
connection with the transactions contemplated by this Agreement.
(13)    Except as disclosed in the Registration Statement and the Prospectus,
there are no contracts, agreements or understandings between the Company and any
person granting such person the right to require the Company to file a
registration statement under the Securities Act with respect to any securities
or to require the Company to include such securities in the securities
registered pursuant to the Registration Statement.
(14)    None of the Transaction Entities or the Subsidiaries (i) is in violation
of its charter, declaration of trust, by-laws, certificate of formation,
operating agreement or partnership agreement or similar organizational or
governing documents, (ii) to the knowledge of the Company, is in default
(whether with or without the giving of notice or passage of time or both) in the
performance or observance of any obligation, agreement, term, covenant or
condition contained in a contract, indenture, mortgage, deed of trust, loan or
credit agreement, note, lease, ground lease, development agreement, reciprocal
easement agreement, deed restriction, utility agreement, management agreement or
other agreement or instrument to which it is a party or by which it is bound, or
to which any of the Properties (as hereinafter defined) or any of its other
property or assets is subject (collectively, “Agreements and Instruments”), or
(iii) to the knowledge of the Company, is in violation

8

--------------------------------------------------------------------------------




of any statute, law, ordinance, rule, regulation, judgment, order or decree of
any court, regulatory body, administrative agency, governmental body, arbitrator
or other authority to which it or the Properties or any of its other properties
or assets is subject, except, in the case of clauses (ii) and (iii), for such
defaults or violations that would not have, individually or in the aggregate, a
Material Adverse Effect.
(15)    No consent, approval, authorization, filing with or order of any court
or governmental agency or body is required to be made or obtained by the
Transaction Entities or the Subsidiaries in connection with the transactions
contemplated by this Agreement or any Alternative Distribution Agreement, except
such consents, approvals, authorizations, filings or orders (i) as have been
obtained under the Securities Act, or (ii) as may be required by FINRA and under
the state securities or blue sky laws of any jurisdiction in connection with the
purchase and distribution of the Securities by BofA Merrill Lynch or any
Alternative Agent in the manner contemplated herein and in the Prospectus.
(16)    Except as disclosed in the Prospectus, the execution, delivery and
performance of this Agreement by the Transaction Entities party hereto and
consummation of the transactions contemplated hereby do not and will not
(whether with or without the giving of notice or passage of time or both)
conflict with or result in a breach or violation of any of the terms and
provisions of, or constitute a default (or give rise to any right of
termination, acceleration, cancellation, repurchase or redemption) or Repayment
Event (as hereinafter defined) under, or result in the creation or imposition of
a Lien (other than those described in the Registration Statement and the
Prospectus) upon any of the properties or assets of any of the Transaction
Entities or the Subsidiaries pursuant to, (i) any statute, law, rule, ordinance,
regulation, judgment, order or decree of any court, domestic or foreign,
regulatory body, administrative agency, governmental body, arbitrator or other
authority, domestic or foreign, having jurisdiction over any of the Transaction
Entities or the Subsidiaries or any of their properties or assets, (ii) any
term, condition or provision of any Agreements or Instruments, or (iii) the
charter, declaration of trust, by-laws, certificate of formation, operating
agreement or partnership agreement or similar organizational or governing
documents, as applicable, of any of the Transaction Entities or the
Subsidiaries, except, in the case of clauses (i) and (ii), for such conflicts,
breaches, violations, defaults, rights, Repayment Events or Liens that are
disclosed in the Registration Statement and the Prospectus or as would not have,
individually or in the aggregate, a Material Adverse Effect. The Company has
full power and authority to authorize, issue and sell the Securities as
contemplated by this Agreement. As used herein, “Repayment Event” means any
event or condition which, without regard to compliance with any notice or other
procedural requirements, gives the holder of any note, debenture or other
evidence of indebtedness (or any person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a portion of
such indebtedness by any of the Transaction Entities or the Subsidiaries.
(17)    This Agreement has been duly and validly authorized, executed and
delivered by the Transaction Entities, and the Second Amended and Restated
Agreement of Limited Partnership of the Operating Partnership, as the same has
been or may be amended and/or restated from time to time (the “Operating
Partnership Agreement”), has been duly and validly authorized, executed and
delivered by the Transaction Entities party thereto; and each of this Agreement
and the Operating Partnership Agreement, assuming due authorization, execution
and delivery by the parties thereto (other than the Transaction Entities), is a
valid and binding agreement of each of the Transaction Entities party thereto,
enforceable against the Transaction Entities party thereto in accordance with
its terms, except to the extent that such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, or other similar laws
relating to creditors’ rights and general principles of

9

--------------------------------------------------------------------------------




equity and except as rights to indemnify and contribution thereunder may be
limited by applicable law or policies underlying such law.
(18)    The Transaction Entities and the Subsidiaries possess all certificates,
authorities, licenses, consents, approvals, permits and other authorizations
(“Licenses”) issued by appropriate governmental agencies or bodies or third
parties necessary to conduct the business now operated by them, are in
compliance with the terms and conditions of all such Licenses, and have not
received any notice of proceedings relating to the revocation or modification of
any such Licenses except where the failure to possess any such License or to
comply with any of its terms and conditions, or an adverse determination in any
proceeding, would not, individually or in the aggregate, have a Material Adverse
Effect.
(19)    The consolidated financial statements of the Company and its
subsidiaries included or incorporated or deemed to be incorporated by reference
in the Registration Statement and the Prospectus, together with the related
schedules and notes, present fairly in all material respects the consolidated
financial position of the Company at the dates indicated and the consolidated
statements of operations, changes in stockholders’ equity and cash flows of the
Company for the periods specified; and said financial statements have been
prepared in conformity with U.S. generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the periods involved (except
as may be indicated in the notes thereto and subject to normal year-end
adjustments in the case of any unaudited interim financial statements) and have
been prepared on a consistent basis with the books and records of the Company.
The supporting schedules included or incorporated or deemed to be incorporated
by reference in the Registration Statement and the Prospectus present fairly in
accordance with GAAP the information required to be stated therein. The selected
financial data and the summary financial information included or incorporated or
deemed to be incorporated by reference in the Registration Statement and the
Prospectus present fairly the information shown therein and have been compiled
on a basis consistent with that of the financial statements included or
incorporated or deemed to be incorporated by reference in the Registration
Statement and the Prospectus. The pro forma financial statements and the related
notes thereto, if any, included in the Registration Statement and the Prospectus
present fairly the information shown therein, have been prepared in accordance
with the Commission’s rules and guidelines with respect to pro forma financial
statements and have been properly compiled on the bases described therein, and
the assumptions used in the preparation thereof are reasonable and the
adjustments used therein are appropriate to give effect to the transactions and
circumstances referred to therein. The statements of certain revenues and
expenses of the properties acquired or proposed to be acquired, if any, included
in, or incorporated by reference into, the Registration Statement and the
Prospectus present fairly in all material respects the information set forth
therein and have been prepared, in all material respects, in accordance with the
applicable financial statement requirements of Rule 3-14 under the Exchange Act
with respect to real estate operations acquired or to be acquired. No other
historical or pro forma financial statements (or schedules) are required by the
Securities Act or the Exchange Act to be included or incorporated or deemed to
be incorporated by reference in the Registration Statement or the Prospectus.
All disclosures contained in the Registration Statement and the Prospectus, if
any, regarding “non-GAAP financial measures” (as such term is defined by the
rules and regulations of the Commission) comply with Regulation G under the
Exchange Act and Item 10 of Regulation S-K under the Securities Act, to the
extent applicable. The interactive data in eXtensible Business Reporting
Language to the extent included or incorporated or deemed to be incorporated by
reference in the Registration Statement and the Prospectus fairly presents the
information called for in all materials respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

10

--------------------------------------------------------------------------------




(20)    Ernst & Young LLP, who certified the financial statements, and
supporting schedules and historical summaries of revenues and certain operating
expenses for the properties related thereto included or incorporated or deemed
to be incorporated by reference in the Registration Statement and the Prospectus
and delivered the initial letter referred to in Section 7(r) hereof, are
independent registered certified public accountants as required by the
Securities Act and the Exchange Act.
(21)    The Company, beginning with its taxable year ended December 31, 1993 has
been organized and operated, and as of each Applicable Time and Settlement Date,
will continue to be organized and operated, in conformity with the requirements
for qualification and taxation as a real estate investment trust (a “REIT”)
under the Internal Revenue Code 1986, as amended (the “Code”), and the current
and proposed method of operation of the Company, as described in the
Registration Statement and the Prospectus, will permit the Company to continue
to meet the requirements for qualification and taxation as a REIT under the Code
for so long as the Board of Directors of the Company deems it in the best
interests of the Company’s stockholders to remain so qualified for taxation as a
REIT under the Code.
(22)    All federal, state, local and foreign tax returns or valid extensions
filed for, and reports required to be filed by any of the Transaction Entities
or the Subsidiaries, in each case, to the extent material (“Returns”), have been
timely filed (to the extent certain Returns were not timely filed, any delay has
not had a Material Adverse Effect); all such Returns are true, correct and
complete in all material respects; and all federal, state, county, local or
foreign taxes, charges, fees, levies, fines, penalties or other assessments,
including all net income, gross income, sales and use, ad valorem, transfer,
gains, profits, excise, franchise, real and personal property, gross receipts,
capital stock, disability, employment, pay-roll, license, estimated, stamp,
custom duties, severance or withholding taxes or charges imposed by any
Governmental Authority (as defined hereafter) (including any interest and
penalties (civil or criminal) on or additions to any such taxes and any expenses
incurred in connection with the determination, settlement or litigation of any
tax liability), in each case, to the extent material (“Taxes”), shown in such
Returns or on assessments received by any of the Transaction Entities or the
Subsidiaries or otherwise due and payable or claimed to be due and payable by
any Governmental Authority, have been paid, except for any such tax, charge,
fee, levy, fine, penalty or other assessment that (i) is currently being
contested in good faith, (ii) would not have a Material Adverse Effect or (iii)
is described in the Registration Statement and the Prospectus. None of the
Transaction Entities or the Subsidiaries has requested any extension of time
within which to file any Return, which Return has not since been filed within
the extended time (to the extent any such Returns were not filed within the
extended time, it has not had, and is not reasonably expected to have a Material
Adverse Effect). None of the Transaction Entities or the Subsidiaries has
executed any outstanding waivers or comparable consents regarding the
application of the statute of limitations with respect to any Taxes or Returns
that has had or is reasonably expected to have, a Material Adverse Effect. No
audits or other administrative proceedings or court proceedings are presently
pending or threatened against any of the Transaction Entities or the
Subsidiaries with regard to any Taxes or Returns of any of the Transaction
Entities or the Subsidiaries that has had or is reasonably expected to have, a
Material Adverse Effect.
(23)    Each of the Transaction Entities and the Subsidiaries has complied in
all material respects with the provisions of the Code relating to the payment
and withholding of Taxes, including, without limitation, the withholding and
reporting requirements under Sections 1441 through 1446, 3401 through 3406, and
6041 and 6049 of the Code, as well as similar provisions under any other laws,
and has, within the time and in the manner prescribed by law, withheld and paid
over to the

11

--------------------------------------------------------------------------------




proper governmental authorities all material amounts required in connection with
amounts paid or owing to any employee, independent contractor, creditor,
stockholder, or other third party.
(24)    None of the Transaction Entities or the Subsidiaries (including any
predecessor entities) has distributed, or prior to the completion of the
distribution of the Securities, will distribute, any offering material in
connection with the offering or sale of the Securities other than the
Registration Statement and the Prospectus and any other written materials
consented to by BofA Merrill Lynch pursuant to Section 18 hereof).
(25)    Each of the Transaction Entities and the Subsidiaries is in compliance
with all presently applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (“ERISA”) other than as would not reasonably be
expected to have a Material Adverse Effect; no “reportable event” (as defined in
Section 4043 of ERISA) has occurred with respect to any “pension plan” (as
defined in ERISA) for which any of the Transaction Entities would have any
liability, other than as would not reasonably be expected to have a Material
Adverse Effect; none of the Transaction Entities or the Subsidiaries has
incurred or currently expects to incur liability under (i) Title IV of ERISA
with respect to termination of, or withdrawal from, any “pension plan” or (ii)
Sections 412 or 4971 of the Code, including the regulations and published
interpretations thereunder other than as would not reasonably be expected to
have a Material Adverse Effect; and each “pension plan” for which any of the
Transaction Entities or the Subsidiaries would have any liability and that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects, and nothing has occurred, whether by action or by failure to
act, which would cause the loss of such qualification, except where the failure
to be so qualified would not have, or reasonably be expected to have, a Material
Adverse Effect.
(26)    The assets of the Transaction Entities and the Subsidiaries do not
constitute “plan assets” (within the meaning of Section 3(42) of ERISA) of an
ERISA regulated employee benefit plan.
(27)    (A) The Transaction Entities or the Subsidiaries or any other subsidiary
or joint venture in which the Transaction Entities or any Subsidiary owns an
interest, as the case may be, will have good and marketable fee simple title or
leasehold title to all of the properties and other assets owned or leased by the
Transaction Entities, the Subsidiaries or the applicable subsidiary or joint
venture (the “Properties”), in each case, free and clear of all Liens, except as
disclosed in the Registration Statement and the Prospectus or such as would not
have, individually or in the aggregate, a Material Adverse Effect; (B) all Liens
on or affecting the Properties that are required to be disclosed in the
Registration Statement and the Prospectus are disclosed therein and none of the
Transaction Entities or the Subsidiaries is in default under any such Lien
except for such defaults that would not have, individually or in the aggregate,
a Material Adverse Effect; (C) all of the leases and subleases material to the
business of the Transaction Entities and the Subsidiaries, taken as a whole, and
under which the Transaction Entities or any of the Subsidiaries hold properties
described in the Registration Statement and the Prospectus, are in full force
and effect, and none of the Transaction Entities or any Subsidiary has any
notice of any material claim of any sort that has been asserted by anyone
adverse to the rights of any of the Transaction Entities or any Subsidiary under
any of such leases or subleases, or affecting or questioning the rights of any
of the Transaction Entities or such Subsidiary to the continued possession of
the leased or subleased premises under any such lease or sublease; (D) except as
disclosed in the Registration Statement and the Prospectus, none of the
Transaction Entities or the Subsidiaries is in violation of any municipal, state
or federal law, rule or regulation concerning the

12

--------------------------------------------------------------------------------




Properties or any part thereof which violation would have, individually or in
the aggregate, a Material Adverse Effect; (E) except as disclosed in the
Registration Statement and the Prospectus, each of the Properties complies with
all applicable zoning laws, laws, ordinances, regulations, development
agreements, reciprocal easement agreements, ground or airspace leases and deed
restrictions or other covenants, except where the failure to comply would not
have, individually or in the aggregate, a Material Adverse Effect or could not
result in a forfeiture or reversion of title; and (F) except as disclosed in the
Registration Statement and the Prospectus, none of the Transaction Entities or
the Subsidiaries has received from any Governmental Authority any written notice
of any condemnation of or zoning change materially affecting the Properties or
any part thereof, and none of the Transaction Entities or the Subsidiaries knows
of any such condemnation or zoning change which is threatened and which if
consummated would have, individually or in the aggregate, a Material Adverse
Effect.
(28)    Each of the Transaction Entities and the Subsidiaries is insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are generally deemed prudent and customary in the
businesses in which they are or will be engaged as described in the Registration
Statement and the Prospectus; all policies of insurance and fidelity or surety
bonds insuring any of the Transaction Entities or the Subsidiaries or their
respective businesses, assets, employees, officers and directors are in full
force and effect; each of the Transaction Entities and the Subsidiaries is in
compliance with the terms of such policies and instruments in all material
respects; except as described in the Registration Statement and the Prospectus,
there are no material claims by any of the Transaction Entities or the
Subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
and, except as disclosed in the Registration Statement and the Prospectus, none
of the Transaction Entities or the Subsidiaries has been refused any insurance
coverage sought or applied for; and none of the Transaction Entities or the
Subsidiaries has any reason to believe that any of them will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue to
conduct its business as currently conducted or as proposed to be conducted in
the Registration Statement and the Prospectus at a cost that would not have a
Material Adverse Effect.
(29)    Except as set forth in the Registration Statement and the Prospectus,
the mortgages and deeds of trust securing indebtedness of any Transaction Entity
or any Subsidiary and encumbering the Properties owned or leased by any of the
Transaction Entities or the Subsidiaries are described in the Registration
Statement and the Prospectus and are not convertible and none of the Transaction
Entities, the Subsidiaries, or any person affiliated therewith holds a
participating interest therein, and such mortgages and deeds of trust are not
cross-defaulted or cross-collateralized to any property other than the
Properties except as would not have a Material Adverse Effect.
(30)    Except as otherwise disclosed in the Registration Statement and the
Prospectus, (i) the Transaction Entities and the Subsidiaries and the Properties
have been and are in compliance with, and none of the Transaction Entities or
the Subsidiaries has any liability under, applicable Environmental Laws (as
defined below except as would not, individually or in the aggregate, have a
Material Adverse Effect), (ii) none of the Transaction Entities, the
Subsidiaries, or, to the knowledge of the Transaction Entities, the prior owners
or occupants of the Properties at any time or any other person or entity has at
any time released (as such term is defined in Section 101(22) of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. §§ 9601-9675 (“CERCLA”)) or otherwise disposed of or dealt
with, Hazardous Materials (as hereinafter defined) on, to or from the Properties
or other assets owned by the Transaction Entities or the Subsidiaries, except
for such releases or dispositions as would not be reasonably likely to cause

13

--------------------------------------------------------------------------------




the Transaction Entities or the Subsidiaries to incur material liability, (iii)
the Transaction Entities do not intend to use the Properties or other assets
owned by any of the Transaction Entities or the Subsidiaries or any subsequently
acquired properties, other than in material compliance with applicable
Environmental Laws, (iv) none of the Transaction Entities or the Subsidiaries
knows of any seepage, leak, discharge, release, emission, spill, or dumping of
Hazardous Materials into waters (including, but not limited to, groundwater and
surface water) on, beneath or adjacent to the Properties, or onto lands or other
assets owned by the Transaction Entities or the Subsidiaries from which
Hazardous Materials might seep, flow or drain into such waters that would have a
Material Adverse Effect, (v) none of the Transaction Entities or the
Subsidiaries has received any notice of, or has any knowledge of any occurrence
or circumstance which, with notice or passage of time or both, would give rise
to a claim under or pursuant to any Environmental Law or common law by any
governmental or quasi-governmental body or any third party with respect to the
Properties or other assets described in the Registration Statement and the
Prospectus or arising out of the conduct of the Transaction Entities or the
Subsidiaries, except for such claims that would not be reasonably likely to
cause the Transaction Entities to incur material liability and (vi) neither the
Properties nor any other assets currently owned by any of the Transaction
Entities or the Subsidiaries is included or, to the best of the Transaction
Entities’ and the Subsidiaries’ knowledge, proposed for inclusion on the
National Priorities List issued pursuant to CERCLA by the United States
Environmental Protection Agency (the “EPA”) or, to the best of the Transaction
Entities’ and the Subsidiaries’ knowledge, proposed for inclusion on any similar
list or inventory issued pursuant to any other applicable Environmental Law or
issued by any other Governmental Authority. To the knowledge of the Transaction
Entities and the Subsidiaries, there have been no and are no (i) aboveground or
underground storage tanks, (ii) polychlorinated biphenyls (“PCBs”) or
PCB-containing equipment, (iii) asbestos or asbestos containing materials, (iv)
lead based paints, (v) dry-cleaning facilities, or (vi) wet lands, in each case
in, on, under, or adjacent to any Property or other assets owned by the
Transaction Entities or the Subsidiaries the existence of which has had a
Material Adverse Effect.
As used herein, “Hazardous Material” shall include, without limitation, any
flammable explosives, radioactive materials, hazardous materials, hazardous
wastes, toxic substances, or related materials, asbestos or any hazardous
material as defined by any applicable federal, state or local environmental law,
ordinance, statute, rule or regulation including, without limitation, CERCLA,
the Hazardous Materials Transportation Act, as amended, 49 U.S.C. §§5101-5128,
the Solid Waste Disposal Act, as amended, 42 U.S.C. §§ 6901-6992k, the Emergency
Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001-11050, the
Toxic Substances Control Act, 15 U.S.C. §§ 2601-2692, the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. §§ 136-136y, the Clean Air Act, 42
U.S.C. §§ 7401-7671q, the Clean Water Act (Federal Water Pollution Control Act),
33 U.S.C. §§ 1251-1387, the Safe Drinking Water Act, 42 U.S.C. §§ 300f-300j-26,
and the Occupational Safety and Health Act, 29 U.S.C. §§ 651-678, as any of the
above statutes may be amended from time to time, and in the regulations
promulgated pursuant to any of the foregoing (including environmental statutes
not specifically defined herein) (individually, an “Environmental Law” and
collectively, “Environmental Laws”) or by any federal, state or local
governmental authority having or claiming jurisdiction over the Properties and
other assets described in the Registration Statement and the Prospectus (a
“Governmental Authority”).
(31)    No labor problem or dispute with the employees of any of the Transaction
Entities or the Subsidiaries exists or, to the knowledge of the Transaction
Entities, is threatened or imminent, and the Transaction Entities are not aware
of any existing or, to the knowledge of the Transaction Entities, imminent labor
disturbance by the employees of any of their or their Subsidiaries’ principal

14

--------------------------------------------------------------------------------




suppliers, contractors or customers, that would have, individually or in the
aggregate, a Material Adverse Effect, except as set forth in or contemplated in
the Registration Statement and the Prospectus.
(32)    The Transaction Entities and the Subsidiaries own, possess, license or
have other rights to use, on reasonable terms, all patents, patent applications,
trade and service marks, trade and service mark registrations, trade names,
copyrights, licenses, inventions, trade secrets, technology, know-how and other
intellectual property (collectively, the “Intellectual Property”) necessary for
the conduct of the Transaction Entities’ business as now conducted or as
proposed in the Registration Statement and the Prospectus to be conducted.
Except as set forth in the Registration Statement and the Prospectus, (A) to the
knowledge of the Company, there are no material rights of third parties to any
such Intellectual Property, (B) to the knowledge of the Company, there is no
material infringement by third parties of any such Intellectual Property, (C)
there is no pending or, to the knowledge of the Company, threatened action,
suit, proceeding or claim by others challenging the Transaction Entities’ rights
in or to any such Intellectual Property, that would result, individually or in
the aggregate, in a Material Adverse Effect, and the Transaction Entities are
unaware of any facts which would form a reasonable basis for any such claim, (D)
there is no pending or, to the knowledge of the Company, threatened action,
suit, proceeding or claim by others challenging the validity or scope of any
such Intellectual Property, that would result, individually or in the aggregate,
in a Material Adverse Effect, and the Transaction Entities are unaware of any
facts which would form a reasonable basis for any such claim and (E) there is no
pending or, to the knowledge of the Company, threatened action, suit, proceeding
or claim by others that the Transaction Entities infringe or otherwise violate
any patent, trademark, copyright, trade secret or other proprietary rights of
others, that would result, individually or in the aggregate, in a Material
Adverse Effect, and the Transaction Entities are unaware of any other fact which
would form a reasonable basis for any such claim.
(33)    Except as disclosed in the Registration Statement and the Prospectus,
there are no pending actions, suits or proceedings against or affecting any of
the Transaction Entities, the Subsidiaries or any of the Properties or other
assets that, if determined adversely to any of the Transaction Entities or the
Subsidiaries, would have, or reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, or would materially and adversely
affect the ability of the Transaction Entities to perform their obligations
under this Agreement, or which are required under the Securities Act or the
Exchange Act to be described in the Registration Statement or the Prospectus;
and no such actions, suits or proceedings are, to the Transaction Entities’
knowledge, threatened or contemplated.
(34)    Except as disclosed in the Registration Statement and the Prospectus,
since the date of the latest audited financial statements included or
incorporated or deemed to be incorporated by reference in the Registration
Statement and the Prospectus, (A) there has been no Material Adverse Effect, (B)
there have been no transactions entered into by any of the Transaction Entities
or the Subsidiaries which are material with respect to the Transaction Entities
and their Subsidiaries taken as a whole, (C) none of the Transaction Entities or
the Subsidiaries has incurred any obligation or liability, direct, contingent or
otherwise that is or would be material to the Transaction Entities and the
Subsidiaries taken as a whole and (D) except for regular quarterly distributions
there has been no dividend or distribution of any kind declared, paid or made by
the Transaction Entities on any class of its capital stock or by the Operating
Partnership or any of its subsidiaries with respect to its OP Units.
(35)    None of the Transaction Entities nor any Subsidiary is or, after giving
effect to the offering and sale of the Securities pursuant to this Agreement or
any Alternative Distribution

15

--------------------------------------------------------------------------------




Agreement and the application of the net proceeds therefrom, none of the
Transaction Entities will be, an “investment company” as defined in the
Investment Company Act of 1940, as amended (the “Investment Company Act”).
(36)    There is no contract or other document to which any of the Transaction
Entities or the Subsidiaries is a party that is required by the Securities Act
or the Exchange Act to be described in the Registration Statement or the
Prospectus, or to be filed as an exhibit thereto, which is not described or
filed as required.
(37)    No relationship, direct or indirect, exists between or among any of the
Transaction Entities on the one hand, and the directors, officers or
stockholders of the Transaction Entities on the other hand, which is required
pursuant to the Securities Act or the Exchange Act to be described in the
Registration Statement or the Prospectus which is not so described.
(38)    Each of the Transaction Entities and the Subsidiaries (i) makes and
keeps accurate books and records in all material respects and (ii) maintains
internal accounting controls which provide reasonable assurance that (A)
transactions are executed in accordance with management’s authorization, (B)
transactions are recorded as necessary to permit preparation of its financial
statements in conformity with GAAP and to maintain accountability for its
assets, (C) access to its assets is permitted only in accordance with
management’s authorization, (D) the reported accountability for its assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences and (E) the interactive data in eXtensible
Business Reporting Language to the extent included or incorporated or deemed to
be incorporated by reference in the Registration Statement and the Prospectus
fairly presents the information called for in all material respects and is
prepared in accordance with the Commission’s rule and guidelines applicable
thereto. Since the end of the Company’s most recent audited fiscal year, there
has been (I) no material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and (II) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.
(39)    The operations of the Transaction Entities and the Subsidiaries are and
have been conducted at all times in compliance in all material respects with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving any of the Transaction Entities or
the Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.
(40)    None of the Transaction Entities, the Subsidiaries, or to the knowledge
of the Transaction Entities, any director, officer, agent, employee, affiliate
or representative of the Transaction Entities or any of the Subsidiaries is an
individual or entity (“Person”) currently the subject or target of any sanctions
administered or enforced by the United States Government, including, without
limitation, the U.S. Department of the Treasury’s Office of Foreign Assets
Control (collectively, “Sanctions”), or located, organized or resident in a
country or territory that is the subject of Sanctions. The Company will not,
directly or indirectly, use the proceeds of the sale of the Shares, or lend,
contribute or otherwise make available such proceeds to any of its subsidiaries,
joint venture partners or other Persons, to fund any activities of or business
with any Person, or in any country or

16

--------------------------------------------------------------------------------




territory, that, at the time of such funding, is the subject of Sanctions or in
any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as underwriter, advisor,
investor or otherwise) of Sanctions.
(41)    None of the Transaction Entities, the Subsidiaries, or to the knowledge
of the Transaction Entities, any director, officer, agent, employee, affiliate
or representative of the Transaction Entities or any of the Subsidiaries is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA"), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and the Transaction Entities and their
respective subsidiaries have instituted and maintain policies and procedures
designed to ensure, and which are reasonably expected to continue to ensure,
continued compliance therewith.
(42)    The Common Stock is an “actively traded security” excepted from the
requirements of Rule 101 of Regulation M under the Exchange Act by subsection
(c)(1) of such rule.
(43)    None of the Transaction Entities, the Subsidiaries or, to the knowledge
of the Transaction Entities, their respective officers, directors, members or
controlling persons has taken, or will take, directly or indirectly, any action
designed to or that might reasonably be expected to result in a violation of
Regulation M under the Exchange Act or cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities.
(44)    Except as otherwise disclosed in the Registration Statement or the
Prospectus, with respect to stock options (the “Stock Options”) granted pursuant
to the stock-based compensation plans of the Company and the subsidiaries (the
“Company Stock Plans”), (i) each Stock Option designated by the Company or the
relevant subsidiary of the Company at the time of grant as an “incentive stock
option” under Section 422 of the Code, so qualifies, (ii) each grant of a Stock
Option was duly authorized no later than the date on which the grant of such
Stock Option was by its terms to be effective (the “Grant Date”) by all
necessary corporate action, including, as applicable, approval by the board of
directors of the Company or the relevant subsidiary of the Company (or a duly
constituted and authorized committee thereof) and any required stockholder
approval by the necessary number of votes or written consents, and the award
agreement governing such grant (if any) was duly executed and delivered by each
party thereto, (iii) each such grant was made in accordance with the terms of
the Company Stock Plans, the Exchange Act and all other applicable laws and
regulatory rules or requirements, including the rules of the NYSE and any other
exchange on which the securities of the Company or the relevant subsidiary are
traded, (iv) the per share exercise price of each Stock Option was equal to or
greater than the fair market value of a share of Common Stock on the applicable
Grant Date and (v) each such grant was properly accounted for in accordance with
GAAP in the consolidated financial statements (including the related notes) of
the Company and disclosed in the Company’s filings with the Commission in
accordance with the Exchange Act and all other applicable laws. Neither the
Company nor any of the subsidiaries has knowingly granted, and there is no and
has been no policy or practice of the Company or any of the subsidiaries of
granting, Stock Options prior to, or otherwise coordinating the grant of Stock
Options with, the release of other public announcement of material information
regarding the Company or the subsidiaries or their results of operations or
prospects.

17

--------------------------------------------------------------------------------




(45)    The Company intends to apply the Net Proceeds from the sale of the
Securities substantially in accordance with the description set forth in the
Prospectus under the heading “Use of Proceeds.”
(46)    Throughout the period from its formation through the date hereof and as
of each Applicable Time and each Settlement Date, each of the Operating
Partnership and any other Subsidiary that is a partnership or a limited
liability company has been properly classified either as a partnership or as an
entity disregarded as separate from the Company for federal income tax purposes
and is not a “publicly traded partnership” within the meaning of Section 7704(b)
of the Code that is treated as an association taxable as a corporation for
federal income tax purposes.
(47)    Except as disclosed in the Registration Statement and the Prospectus,
none of the Operating Partnership or the Subsidiaries are currently prohibited,
directly or indirectly, from paying any distributions to the Company to the
extent permitted by applicable law, from making any other distribution on the
Operating Partnership’s partnership interests, or from repaying to the Company
any loans or advances made by the Company to the Operating Partnership or any
such Subsidiary.
(48)    There is and has been no failure on the part of the Company or any of
the Company’s directors or officers, in their capacities as such, to comply in
all material respects with any provision of the Sarbanes-Oxley Act of 2002 and
the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 related to loans and Sections 302
and 906 related to certifications, in each case, to the extent the
Sarbanes-Oxley Act applies to the Company.
(49)    None of the Transaction Entities has directed BofA Merrill Lynch to
reserve shares for purchase by any director, officer or employee of any of the
Transaction Entities or any third party.
(b)    Certificates. Any certificate signed by any officer of the Company or the
Operating Partnership and delivered to BofA Merrill Lynch or to counsel for BofA
Merrill Lynch in connection with the offering of Securities as contemplated by
this Agreement shall be deemed a representation and warranty by the Company and
the Operating Partnership, as the case may be, to BofA Merrill Lynch as to the
matters covered thereby.


SECTION 6.    Sale and Delivery to BofA Merrill Lynch; Settlement.
(a)    Sale of Placement Securities. On the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, upon BofA Merrill Lynch’s receipt and prompt confirmation of the terms of
a Placement Notice and unless the sale of the Placement Securities described
therein has been declined, suspended, or otherwise terminated in accordance with
the terms of this Agreement, BofA Merrill Lynch, for the period specified in the
Placement Notice, will use its commercially reasonable efforts consistent with
its normal trading and sales practices to sell such Placement Securities in
negotiated transactions or transactions that are deemed to be “at the market”
offerings up to the amount specified in, and otherwise in accordance with the
terms of, such Placement Notice. Each of the Transaction Entities acknowledges
and agrees that (i) there can be no assurance that BofA Merrill Lynch will be
successful in selling Placement Securities, (ii) BofA Merrill Lynch will incur
no liability or obligation to the Transaction Entities or any other person or
entity if it does not sell Placement Securities for any reason other than a
failure by BofA Merrill Lynch to use its commercially reasonable efforts
consistent with its normal trading and sales practices to sell such Placement
Securities as required under this Section 6 and (iii) BofA Merrill Lynch shall
be under no obligation to purchase Securities on a principal basis pursuant to
this Agreement, except as otherwise agreed by BofA Merrill Lynch and the
Transaction Entities pursuant to a separate agreement.

18

--------------------------------------------------------------------------------




(b)    Settlement of Placement Securities. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Securities will
occur on the third (3rd) Trading Day (or such earlier day as is industry
practice for regular-way trading) following the date on which such sales are
made (each, a “Settlement Date”). The amount of proceeds to be delivered to the
Company on a Settlement Date against receipt of the Placement Securities sold
(the “Net Proceeds”) will be equal to the aggregate offering price received by
BofA Merrill Lynch at which such Placement Securities were sold, after deduction
for (i) BofA Merrill Lynch’s commission, discount or other compensation for such
sales payable by the Company pursuant to Section 2 hereof and (ii) any
transaction fees imposed by any governmental or self-regulatory organization in
respect of such sales.
(c)    Delivery of Placement Securities. On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Securities being sold by crediting BofA Merrill Lynch’s or its
designee’s account (provided BofA Merrill Lynch shall have given the Company
written notice of such designee prior to the Settlement Date) at The Depository
Trust Company through its Deposit and Withdrawal at Custodian System or by such
other means of delivery as may be mutually agreed upon by the parties hereto
which in all cases shall be freely tradable, transferable, registered shares in
good deliverable form. On each Settlement Date, BofA Merrill Lynch will deliver
the related Net Proceeds in same day funds to an account designated by the
Company prior to the Settlement Date. If the Company, or its transfer agent (if
applicable), defaults in its obligation to deliver Placement Securities on a
Settlement Date in accordance with the terms of this Agreement, the Company
agrees that in addition to and in no way limiting the rights and obligations set
forth in Section 10(a) and Section 10(e) hereto, it will (i) hold BofA Merrill
Lynch harmless against any loss, liability, claim, damage, or expense whatsoever
(including reasonable legal fees and expenses), as incurred, arising out of or
in connection with such default by the Company or its transfer agent (if
applicable) and (ii) pay to BofA Merrill Lynch any commission, discount, or
other compensation to which it would otherwise have been entitled absent such
default.
(d)    Denominations; Registration. The Securities shall be in such
denominations and registered in such names as BofA Merrill Lynch may request in
writing at least one full business day before the Settlement Date. The Company
shall deliver the Securities, if any, through the facilities of The Depository
Trust Company unless BofA Merrill Lynch shall otherwise instruct.
(e)    Limitations on Offering Size. Under no circumstances shall the Company
cause or request the offer or sale of any Securities, if after giving effect to
the sale of such Securities, the aggregate offering price of the Securities sold
pursuant to this Agreement would exceed the lesser of (A) together with all
sales of Securities under this Agreement and each of the Alternative
Distribution Agreements, the Maximum Amount and (B) the amount available for
offer and sale under the currently effective Registration Statement, (C) the
amount authorized from time to time to be issued and sold under this Agreement
by the Company and notified to BofA Merrill Lynch in writing. Under no
circumstances shall the Company cause or request the offer or sale of any
Securities pursuant to this Agreement at a price lower than the minimum price
authorized from time to time by the Company and notified to BofA Merrill Lynch
in writing. Further, under no circumstances shall the aggregate offering price
of Securities sold pursuant to this Agreement and the Alternative Distribution
Agreements, including any separate underwriting or similar agreement covering
principal transactions described in Section 1 of this Agreement, exceed the
Maximum Amount.
(f)    Limitations on Agents.  The Company agrees that any offer to sell, any
solicitation of an offer to buy or any sales of Securities under this Agreement
shall only be effected by or through only one of BofA Merrill Lynch or an
Alternative Agent on any single given day, but in no event more than one, and
the Company shall in no event request that BofA Merrill Lynch and one or more of
the Alternative Agents sell Securities on the same day.

19

--------------------------------------------------------------------------------




(g)    Certain Blackout Periods. Notwithstanding any other provision of this
Agreement, the Company shall not offer, sell or deliver, or request the offer or
sale of, any Placement Securities and, by notice to BofA Merrill Lynch given by
telephone (confirmed promptly by facsimile transmission or email), shall cancel
any instructions for the offer or sale of any Securities, and BofA Merrill Lynch
shall not be obligated to offer or sell any Securities, during any period in
which the Company is in possession of material non-public information or except
as provided in Section 6(h) below, at any time during the period commencing on
the 7th business day prior to the time on which the Company shall issue a press
release containing, or shall otherwise publicly announce, its earnings, revenues
or other results of operations for a fiscal period or periods (each, an
“Earnings Announcement”) through and including the time that is 24 hours after
the time that the Company files (a “Filing Time”) a Quarterly Report on Form
10-Q or an Annual Report on Form 10-K that includes consolidated financial
statements as of and for the same period or periods, as the case may be, covered
by such Earnings Announcement.
(h)    Filing of Earnings 8-K. If the Company wishes to offer, sell or deliver
Securities at any time during the period from and including an Announcement Date
through and including the time that is 24 hours after the corresponding Filing
Time, the Company shall (i) prepare and deliver to BofA Merrill Lynch (with a
copy to its counsel) a Current Report on Form 8-K which shall include
substantially the same financial and related information as was set forth in the
relevant Earnings Announcement (other than any earnings projections, similar
forward-looking data and officers’ quotations) (each, an “Earnings 8-K”), in
form and substance reasonably satisfactory to BofA Merrill Lynch, (ii) provide
BofA Merrill Lynch with the officers’ certificate, opinions/letters of counsel
and accountant’s letter called for by Sections 7(o), (p), (q) and (r) hereof;
respectively, (iii) afford BofA Merrill Lynch the opportunity to conduct a due
diligence review in accordance with Section 7(m) hereof and (iv) file such
Earnings 8-K with the Commission, then the provisions of clause (iii) of Section
6(g) shall not be applicable for the period from and after the time at which the
foregoing conditions shall have been satisfied (or, if later, the time that is
24 hours after the time that the relevant Earnings Announcement was first
publicly released) through and including the time that is 24 hours after the
Filing Time of the relevant Quarterly Report on Form 10-Q or Annual Report on
Form 10-K, as the case may be. For purposes of clarity, the parties hereto agree
that (A) the delivery of any officers’ certificate, opinions/letters of counsel
and accountant’s letter pursuant to this Section 6(h) shall not relieve the
Company from any of its obligations under this Agreement with respect to any
Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as the case may be,
including, without limitation, the obligation to deliver officers’ certificates,
opinions/letters of counsel and accountants’ letters as provided in Section 7
hereof and (B) this Section 6(h) shall in no way affect or limit the operation
of the provisions of clauses (i) and (ii) of Section 6(g), which shall have
independent application.


SECTION 7.    Covenants of the Transaction Entities. Each of the Transaction
Entities covenants with BofA Merrill Lynch as follows:
(a)    Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Securities is
required to be delivered by BofA Merrill Lynch under the Securities Act
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), (i) the Company will notify BofA Merrill
Lynch promptly of the time when any subsequent amendment to the Registration
Statement, other than documents incorporated by reference, has been filed with
the Commission and/or has become effective or any subsequent supplement to the
Prospectus has been filed and of any comment letter from the Commission or any
request by the Commission for any amendment or supplement to the Registration
Statement or Prospectus or for additional information provided, however, if any
such supplement to the Prospectus does not relate to the Placement Securities
and no Placement Notice is pending, the Company may satisfy this Section 7(a)(i)
by notifying

20

--------------------------------------------------------------------------------




BofA Merrill Lynch, of such supplement to the Prospectus no later than the close
of business on the date of first use of such supplement; (ii) at any time during
which a Placement Notice is pending, the Company will not file any amendment or
supplement to the Registration Statement or Prospectus, other than documents
incorporated by reference, relating to the Placement Securities or a security
convertible into Common Stock unless a copy thereof has been submitted to BofA
Merrill Lynch within a reasonable period of time before the filing and BofA
Merrill Lynch has not reasonably objected thereto and the Company will furnish
to BofA Merrill Lynch at the time of filing thereof a copy of any document that
upon filing is deemed to be incorporated by reference into the Registration
Statement or Prospectus, except for those documents available via EDGAR; and
(iii) the Company will cause each amendment or supplement to the Prospectus,
other than documents incorporated by reference, to be filed with the Commission
as required pursuant to the applicable paragraph of Rule 424(b) (without
reliance on Rule 424(b)(8) under the Securities Act).
(b)    Notice of Commission Stop Orders. The Company will advise BofA Merrill
Lynch, promptly after it receives notice or obtains knowledge thereof, of the
issuance or threatened issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or of any other order preventing
or suspending the use of the Prospectus or any Issuer Free Writing Prospectus,
or of the suspension of the qualification of the Placement Securities for
offering or sale in any jurisdiction or of the loss or suspension of any
exemption from any such qualification, or of the initiation or threatening of
any proceedings for any of such purposes, or of any examination pursuant to
Section 8(e) of the Securities Act concerning the Registration Statement or if
the Company becomes the subject of a proceeding under Section 8A of the
Securities Act in connection with the offering of the Securities. The Company
will make every reasonable effort to prevent the issuance of any stop order, the
suspension of any qualification of the Securities for offering or sale and any
loss or suspension of any exemption from any such qualification, and if any such
stop order is issued or any such suspension or loss occurs, to obtain the
lifting thereof as soon as reasonably practicable.
(c)    Delivery of Registration Statement and Prospectus. The Company will
furnish to BofA Merrill Lynch and its counsel (at the expense of the Company)
copies of the Registration Statement, the Prospectus (including all documents
incorporated or deemed to be incorporated by reference therein) and all
amendments and supplements to the Registration Statement or Prospectus, and any
Issuer Free Writing Prospectuses, that are filed with the Commission during any
period in which a Prospectus relating to the Placement Securities is required to
be delivered under the Securities Act, in each case as soon as reasonably
practicable and in such quantities and at such locations as BofA Merrill Lynch
may from time to time reasonably request; provided, however, that the Company
shall not be required to furnish any document (other than the Prospectus) to
BofA Merrill Lynch to the extent such document is available on EDGAR. The copies
of the Registration Statement and the Prospectus and any supplements or
amendments thereto furnished to BofA Merrill Lynch will be identical to the
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S-T.
(d)    Continued Compliance with Securities Laws. If at any time when a
Prospectus is required by the Securities Act or the Exchange Act to be delivered
in connection with a pending sale of the Placement Securities (including,
without limitation, pursuant to Rule 172 under the Securities Act), any event
shall occur or condition shall exist as a result of which it is necessary, in
the opinion of counsel for BofA Merrill Lynch or for the Company, to amend the
Registration Statement or amend or supplement the Prospectus in order that the
Prospectus will not include any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein not
misleading in the light of the circumstances existing at the time it is
delivered to a purchaser, or if it shall be necessary, in the opinion of such
counsel, at any such time to amend the Registration Statement or amend or
supplement the Prospectus in order to comply with the requirements of the
Securities Act, the Company will promptly notify BofA Merrill Lynch to suspend

21

--------------------------------------------------------------------------------




the offering of Placement Securities during such period and the Company will
promptly prepare and file with the Commission such amendment or supplement as
may be necessary to correct such statement or omission or to make the
Registration Statement or the Prospectus comply with such requirements, and the
Company will furnish to BofA Merrill Lynch such number of copies of such
amendment or supplement as BofA Merrill Lynch may reasonably request. If at any
time following issuance of an Issuer Free Writing Prospectus such Issuer Free
Writing Prospectus conflicts with the information contained in the Registration
Statement or the Prospectus or includes an untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements
therein, in the light of the circumstances, prevailing at that subsequent time,
not misleading, the Company will promptly notify BofA Merrill Lynch to suspend
the offering of Placement Securities during such period and the Company will,
subject to Section 7(a) hereof, promptly amend or supplement such Issuer Free
Writing Prospectus to eliminate or correct such conflict, untrue statement or
omission.
(e)    Blue Sky and Other Qualifications. The Company will use its commercially
reasonable efforts, in cooperation with BofA Merrill Lynch, to qualify the
Placement Securities for offering and sale, or to obtain an exemption for the
Securities to be offered and sold, under the applicable securities laws of such
states and other jurisdictions (domestic or foreign) as BofA Merrill Lynch may
designate and to maintain such qualifications and exemptions in effect for so
long as required for the distribution of the Placement Securities; provided,
however, that the Company shall not be obligated to file any general consent to
service of process or to qualify as a foreign corporation or as a dealer in
securities in any jurisdiction in which it is not so qualified or to subject
itself to taxation in respect of doing business in any jurisdiction in which it
is not otherwise so subject. In each jurisdiction in which the Placement
Securities have been so qualified or exempt, the Company will file such
statements and reports as may be required by the laws of such jurisdiction to
continue such qualification or exemption, as the case may be, in effect for so
long as required for the distribution of the Placement Securities.
(f)    Rule 158. The Company will timely file such reports pursuant to the
Exchange Act as are necessary in order to make generally available to its
securityholders as soon as practicable an earnings statement for the purposes
of, and to provide to BofA Merrill Lynch the benefits contemplated by, the last
paragraph of Section 11(a) of the Securities Act.
(g)    Use of Proceeds. The Company will use the Net Proceeds received by it
from the sale of the Securities in the manner specified in the Prospectus under
“Use of Proceeds.”
(h)    Listing. During any period in which the Prospectus relating to the
Placement Securities is required to be delivered by BofA Merrill Lynch under the
Securities Act with respect to a pending sale of the Placement Securities
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will use its commercially
reasonable efforts to cause the Placement Securities to be listed on the NYSE.
(i)    Filings with the NYSE. The Company will timely file with the NYSE all
material documents and notices required by the NYSE of companies that have or
will issue securities that are traded on the NYSE.
(j)    Reporting Requirements. The Company, during any period when the
Prospectus is required to be delivered under the Securities Act or the Exchange
Act (including in circumstances where such requirement may be satisfied pursuant
to Rule 172 under the Securities Act), will file all documents required to be
filed with the Commission pursuant to the Exchange Act within the time periods
required by the Exchange Act.

22

--------------------------------------------------------------------------------




(k)    Notice of Other Sales. During each period commencing on the date of each
Placement Notice and ending after the close of business on the Settlement Date
for the related transaction, the Company will not, without (i) giving BofA
Merrill Lynch at least one (1) business days’ prior written notice specifying
the date of such proposed sale and (ii) directing BofA Merrill Lynch to suspend
activity under this Agreement for such period of time as requested by the
Company, (A) offer, pledge, announce the intention to sell, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, or lend or otherwise
transfer or dispose of any Common Stock or securities convertible into or
exchangeable or exercisable for such shares or (B) enter into any swap or other
agreement or any transaction that transfers in whole or in part, directly or
indirectly, any of the economic consequence of ownership of Common Stock, or any
securities convertible into or exchangeable or exercisable for or repayable with
Common Stock, whether any such swap or transaction described in clause (A) or
(B) above is to be settled by delivery of Common Stock or such other securities,
in cash or otherwise. The foregoing sentence shall not apply to (i) the Common
Stock to be offered and sold through BofA Merrill Lynch pursuant to this
Agreement or any Alternative Distribution Agreement, (ii) the issuance of
securities in connection with an acquisition, merger or sale or purchase of
assets described in the Prospectus, (iii) Common Stock issuable or sold pursuant
to the Company’s dividend reinvestment plan or stock purchase plan as it may be
amended or replaced from time to time, or (iv) issuance, grant or sale of Common
Stock, options to purchase Common Stock or Common Stock issuable upon the
exercise of options or other equity awards pursuant to any stock option, stock
bonus or other stock or compensatory plan or arrangement of the Company,
including Common Stock issuable or sold upon redemption of OP Units of the
Operating Partnership, provided such stock or compensatory plans or arrangements
are disclosed in the Registration Statement and the Prospectus.
(l)    Change of Circumstances. The Company will, at any time during a fiscal
quarter in which the Company intends to tender a Placement Notice or sell
Placement Securities, advise BofA Merrill Lynch promptly after it shall have
received notice or obtained knowledge thereof, of any information or fact that
would alter or affect in any material respect any opinion, certificate, letter
or other document provided to BofA Merrill Lynch pursuant to this Agreement.
(m)    Due Diligence Cooperation. The Company will cooperate with any reasonable
due diligence review conducted by BofA Merrill Lynch or its agents in connection
with the transactions contemplated hereby, including, without limitation,
providing information and making available documents and senior officers, during
regular business hours and at the Company’s principal offices, as BofA Merrill
Lynch may reasonably request after consultation with the Company.
(n)    Disclosure of Sales. The Company will disclose in its quarterly reports
on Form 10-Q, in its annual report on Form 10-K and/or in a Current Report on
Form 8-K, the number of Placement Securities sold through BofA Merrill Lynch and
the Alternative Agents pursuant to this Agreement and the Alternative
Distribution Agreements and the net proceeds received by the Company with
respect to sales of Common Stock pursuant to this Agreement and the Alternative
Distribution Agreements, together with any other information that the Company
reasonably believes is required to comply with the Securities Act.
(o)    Representation Dates; Certificates. On or prior to the date that the
first Securities are sold pursuant to the terms of this Agreement and:
(1)
each time the Company:

(i)
files the Prospectus relating to the Securities or amends or supplements the
Registration Statement or the Prospectus relating to the Securities by means of
a post-effective amendment, sticker, or supplement but not by means of


23

--------------------------------------------------------------------------------




incorporation of documents by reference into the Registration Statement or the
Prospectus relating to the Securities;
(ii)
files an Annual Report on Form 10-K under the Exchange Act;

(iii)
files a Quarterly Report on Form 10-Q under the Exchange Act; or

(iv)
files an Earnings 8-K or a report on Form 8-K containing amended financial
information (other than an Earnings Announcement, to “furnish” information
pursuant to Item 2.02 or 7.01 of Form 8-K under the Exchange Act); and

(2)
at any other time reasonably requested by BofA Merrill Lynch (each such date of
filing of one or more of the documents referred to in clauses (1)(i) through
(iv) and any time of request pursuant to this Section 7(o) shall be a
“Representation Date”),

the Company shall furnish BofA Merrill Lynch with a certificate, in the form
attached hereto as Exhibit E as soon as practicable and in no event later than
three (3) Trading Days after any Representation Date. The requirement to provide
a certificate under this Section 7(o) shall be waived for any Representation
Date occurring at a time at which no Placement Notice is pending, which waiver
shall continue until the earlier to occur of the date the Company delivers a
Placement Notice hereunder (which for such calendar quarter shall be considered
a Representation Date) and the next occurring Representation Date; provided,
however, that such waiver shall not apply for any Representation Date on which
the Company files its annual report on Form 10-K. Notwithstanding the foregoing,
if the Company subsequently decides to sell Placement Securities following a
Representation Date when the Company relied on such waiver and did not provide
BofA Merrill Lynch with a certificate under this Section 7(o), then before the
Company delivers the Placement Notice or BofA Merrill Lynch sells any Placement
Securities, the Company shall provide BofA Merrill Lynch with a certificate, in
the form attached hereto as Exhibit E, dated the date of the Placement Notice.
(p)    Company Counsel Legal Opinion. On or prior to the date that the first
Securities are sold pursuant to the terms of this Agreement, as soon as
practicable and in no event later than three (3) Trading Days after each
Representation Date with respect to which the Company is obligated to deliver a
certificate in the form attached hereto as Exhibit E for which no waiver is
applicable, the Company shall cause to be furnished to BofA Merrill Lynch the
written opinion of Clifford Chance US LLP (“Company Counsel”), or other counsel
satisfactory to BofA Merrill Lynch, in form and substance reasonably
satisfactory to BofA Merrill Lynch and its counsel, dated the date that the
opinion is required to be delivered, substantially similar to the form attached
hereto as Exhibit D, modified, as necessary, to relate to the Registration
Statement and the Prospectus as then amended or supplemented; provided, however,
that in lieu of such opinions for subsequent Representation Dates, any such
counsel may furnish BofA Merrill Lynch with a letter (a “Reliance Letter”) to
the effect that BofA Merrill Lynch may rely on a prior opinion delivered under
this Section 7(p) to the same extent as if it were dated the date of such letter
(except that statements in such prior opinion shall be deemed to relate to the
Registration Statement and the Prospectus as amended or supplemented at such
Representation Date). In rendering such opinion, such counsel may rely as to
matters of fact, to the extent it deems proper, on certificates of responsible
officers of the Company or the general partner of the Operating Partnership and
public officials. Such opinion shall also cover any amendments or supplements
thereto.
In addition, Company Counsel shall state that, although such counsel has not
independently verified and is not passing upon and assumes no responsibility for
the accuracy, completeness or fairness of the statements contained in the
Registration Statement or the Prospectus, no facts have come to such counsel’s
attention that have caused such counsel to believe that (i) the Registration
Statement or any amendment thereto, at the time the Registration Statement or
any such amendment became effective, contained an untrue

24

--------------------------------------------------------------------------------




statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(ii) the Prospectus, or any amendment or supplement thereto, as of the date of
such opinion, included an untrue statement of a material fact or omitted to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading (in each
case, other than the financial statements, schedules and other financial
information included or incorporated by reference therein or excluded therefrom,
as to which such counsel need express no statement).
(q)    Agent Counsel Legal Opinion. On or prior to the date that the first
Securities are sold pursuant to the terms of this Agreement, as soon as
practicable and in no event later than three (3) Trading Days after each
Representation Date with respect to which the Company is obligated to deliver a
certificate in the form attached hereto as Exhibit E for which no waiver is
applicable, BofA Merrill Lynch shall have received a letter of Sidley Austin
LLP, counsel to BofA Merrill Lynch, dated the date that the opinion is required
to be delivered, in customary form and substance satisfactory to BofA Merrill
Lynch, and the Company shall have furnished to such counsel such documents as it
reasonably requests for the purpose of enabling them to pass upon such matters.
(r)    Comfort Letter. On or prior to the date that the first Securities are
sold pursuant to the terms of this Agreement, and as soon as practicable and in
no event later than three (3) Trading Days after each Representation Date with
respect to which the Company is obligated to deliver a certificate in the form
attached hereto as Exhibit E for which no waiver is applicable, the Company
shall cause its independent accountants to furnish BofA Merrill Lynch a letter
(a “Comfort Letter”), dated the date the Comfort Letter is delivered, in form
and substance reasonably satisfactory to BofA Merrill Lynch, (i) confirming that
they are an independent registered public accounting firm within the meaning of
the Securities Act, the Exchange Act and the PCAOB, (ii) stating, as of such
date, the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants’ “comfort
letters” to underwriters in connection with registered public offerings (the
first such letter, the “Initial Comfort Letter”) and (iii) updating the Initial
Comfort Letter with any information that would have been included in the Initial
Comfort Letter had it been given on such date and modified as necessary to
relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.
(s)    Market Activities. The Transaction Entities will not, directly or
indirectly, (i) take any action designed to cause or result in, or that
constitutes or might reasonably be expected to constitute, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities or (ii) sell, bid for, or purchase the Securities to
be issued and sold pursuant to this Agreement, or pay anyone any compensation
for soliciting purchases of the Securities to be issued and sold pursuant to
this Agreement other than BofA Merrill Lynch; provided, however, that the
Company may bid for and purchase its Common Stock in accordance with Rule 10b-18
under the Exchange Act.
(t)    Insurance. The Transaction Entities and the Subsidiaries shall use their
commercially reasonable efforts to maintain, or cause to be maintained,
insurance by insurers of recognized financial responsibility against such losses
and risks and in such amounts as are generally deemed prudent and customary in
the business in which each is or will be engaged.
(u)    Investment Company Act. The Transaction Entities will conduct their
affairs in such a manner so as to reasonably ensure that neither the Transaction
Entities, nor any of the Subsidiaries will be or become, at any time prior to
the termination of this Agreement, required to register as an “investment
company,” as such term is defined in the Investment Company Act, assuming no
change in the Commission’s current interpretation as to entities that are not
considered an investment company.

25

--------------------------------------------------------------------------------




(v)    Securities Act and Exchange Act. The Company will use its best efforts to
comply with all requirements imposed upon it by the Securities Act and the
Exchange Act as from time to time in force, so far as necessary to permit the
continuance of sales of, or dealings in, the Placement Securities as
contemplated by the provisions hereof and the Prospectus.
(w)    No Offer to Sell. Other than a free writing prospectus (as defined in
Rule 405) approved in advance in writing by the Company and BofA Merrill Lynch
in its capacity as principal or agent hereunder, the Company (including its
agents and representatives, other than BofA Merrill Lynch in its capacity as
such) will not make, use, prepare, authorize, approve or refer to any free
writing prospectus relating to the Securities to be sold by BofA Merrill Lynch
as principal or agent hereunder.
(x)    Sarbanes-Oxley Act. The Transaction Entities and the Subsidiaries shall
comply in all material respects with all effective applicable provisions of the
Sarbanes-Oxley Act.
(y)    Regulation M. If the Company has reason to believe that the exemptive
provisions set forth in Rule 101(c)(1) of Regulation M under the Exchange Act
are not satisfied with respect to the Company or the Common Stock, it shall
promptly notify BofA Merrill Lynch and sales of the Placement Securities under
this Agreement shall be suspended until that or other exemptive provisions have
been satisfied in the judgment of each party.
(z)    REIT Treatment. The Company will use its best efforts to enable the
Company to continue to meet the requirements for qualification and taxation as a
“real estate investment trust” under the Code for each of its taxable years for
so long as the Board of Directors deems it in the best interests of the
Company’s securityholders to remain so qualified.
(aa)    Renewal of Registration Statement. The date of this Agreement is not
more than three years subsequent to the initial effective date of the
Registration Statement (the “Renewal Date”). If, immediately prior to the third
anniversary of the Renewal Date, this Agreement has not terminated and a
prospectus is required to be delivered or made available by BofA Merrill Lynch
under the Securities Act or the Exchange Act in connection with the sale of
Securities, the Company will, prior to the Renewal Date, file, if it has not
already done so, a new shelf registration statement or, if applicable, an
automatic shelf registration statement relating to such Securities, and, if such
registration statement is not an automatic shelf registration statement, will
use its best efforts to cause such registration statement to be declared
effective within 180 days after the Renewal Date, and will take all other
reasonable actions necessary or appropriate to permit the public offer and sale
of such Securities to continue as contemplated in the expired registration
statement relating to such Securities. References herein to the “Registration
Statement” shall include such new shelf registration statement or automatic
shelf registration statement, as the case may be.
(bb)    Rights to Refuse Purchase.  If, to the knowledge of the Company, all
filings required by Rule 424 under the Securities Act in connection with the
offering of the Securities shall not have been made or the representations and
warranties of the Company and the Operating Partnership in Section 5 hereof
shall not be true and correct on any applicable Settlement Date, the Company
will offer to any person who has agreed to purchase Securities from the Company
as a result of an offer to purchase solicited by BofA Merrill Lynch the right to
refuse to purchase and pay for such Securities.


SECTION 8.    Payment of Expenses.
(a)    Expenses. The Company agrees to pay the costs, expenses and fees relating
to the following matters: (i) the preparation, printing or reproduction and
filing with the Commission of the Registration

26

--------------------------------------------------------------------------------




Statement (including financial statements and exhibits thereto), the Prospectus,
any Permitted Free Writing Prospectus and all amendments or supplements to any
of them; (ii) the printing (or reproduction) and delivery (including postage,
air freight charges and charges for counting and packaging) of such copies of
the Registration Statement, the Prospectus, any Permitted Free Writing
Prospectus and all amendments or supplements to any of them, as may, in each
case, be reasonably requested for use in connection with the offering and sale
of the Placement Securities; (iii) the preparation, printing, authentication,
issuance and delivery of certificates for the Placement Securities to BofA
Merrill Lynch, including any stamp or transfer taxes in connection with the
original issuance and sale of the Placement Securities; (iv) the printing (or
reproduction) and delivery of this Agreement, any blue sky memorandum or any
supplement thereto and all other agreements or documents printed (or reproduced)
and delivered, if any, in connection with the offering of the Placement
Securities; (v) the registration of the Placement Securities under the Exchange
Act and the listing of the Placement Securities on NYSE; (vi) any registration
or qualification of the Placement Securities for offer and sale under the
securities or blue sky laws of the jurisdictions referenced in Section 7(e)
hereof (including filing fees and the reasonable fees and expenses of counsel
for BofA Merrill Lynch relating to such registration and qualification); (vii)
any filings required to be made with the Financial Industry Regulatory
Authority, Inc. (“FINRA”) (including filing fees and the reasonable fees and
expenses of counsel for BofA Merrill Lynch relating to such filings); (viii) the
fees and expenses of the Company’s accountants, counsel (including local and
special counsel) and transfer agent and registrar; (ix) any travel expenses of
the officers and employees of the Transaction Entities and any other expenses of
the Transaction Entities in connection with attending or hosting meetings with
prospective purchasers of the Placement Securities; (x) all other costs and
expenses incident to the performance by the Transaction Entities of their
obligations hereunder; and (xi) if Securities having an aggregate offering price
of $25,000,000 or more have not been offered and sold under this Agreement by
the first anniversary of this Agreement (or such earlier date at which the
Company terminates this Agreement) (the “Determination Date”), the Company shall
reimburse BofA Merrill Lynch for all of its reasonable out-of-pocket expenses,
including the reasonable fees and disbursements of counsel incurred by BofA
Merrill Lynch in connection with the transactions contemplated by this Agreement
(the “Expenses”); The Expenses shall be due and payable by the Company within
five (5) business days of the Determination Date.
(b)    Termination of Agreement. If this Agreement is terminated by BofA Merrill
Lynch in accordance with the provisions of Section 9 or Section 12(a)(i) (solely
with respect to trading of the Company’s Common Stock) or (iv) hereof, the
Company shall reimburse BofA Merrill Lynch for all of its out‑of‑pocket
expenses, including the reasonable fees and disbursements of counsel for BofA
Merrill Lynch.


SECTION 9.    Conditions of BofA Merrill Lynch’s Obligations. The obligations of
BofA Merrill Lynch hereunder with respect to a Placement will be subject to the
continuing accuracy and completeness of the representations and warranties of
the Company and the Operating Partnership contained in this Agreement or in
certificates of any officer of the Transaction Entities or any Subsidiary of the
Company delivered pursuant to the provisions hereof, to the performance by the
Company of its covenants and other obligations hereunder, and to the following
further conditions:
(a)    Effectiveness of Registration Statement; Payment of Filing Fee. The
Registration Statement shall have become effective and shall be available for
(i) all sales of Placement Securities issued pursuant to all prior Placement
Notices and (ii) the sale of all Placement Securities contemplated to be issued
by any Placement Notice. The Company shall have paid the required Commission
filing fees relating to the Securities within the time required by
Rule 456(b)(1)(i) under the Securities Act without regard to the proviso therein
and otherwise in accordance with Rules 456(b) and 457(r) under the Securities
Act (including, if applicable,

27

--------------------------------------------------------------------------------




by updating the “Calculation of Registration Fee” table in accordance with Rule
456(b)(1)(ii) either in a post-effective amendment to the Registration Statement
or on the cover page of the Prospectus).
(b)    No Material Notices. None of the following events shall have occurred and
be continuing: (i) receipt by the Company or any of the Subsidiaries of any
request for additional information from the Commission or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement, the response to which would require any post-effective
amendments or supplements to the Registration Statement or the Prospectus;
(ii) the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Placement Securities
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; (iv) the occurrence of any event that makes any material
statement made in the Registration Statement, the Prospectus, any Issuer Free
Writing Prospectus, or any material document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, the
Prospectus, any Issuer Free Writing Prospectus, or such documents so that, in
the case of the Registration Statement, it will not contain any materially
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
and, that in the case of the Prospectus and any Issuer Free Writing Prospectus,
it will not contain any materially untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.
(c)    Material Changes. Except as contemplated by the Prospectus, or disclosed
in the Company’s reports filed with the Commission, there shall not have been
any Material Adverse Effect.
(d)    Opinion of Counsel for Company. BofA Merrill Lynch shall have received
the favorable opinion of Company Counsel, required to be delivered pursuant to
Section 7(p) on or before the date on which such delivery of such opinion is
required pursuant to Section 7(p).
(e)    Opinion of Counsel for BofA Merrill Lynch. BofA Merrill Lynch shall have
received the favorable opinion of Sidley Austin LLP required to be delivered
pursuant to Section 7(q) on or before the date on which the delivery of such
opinion is required pursuant to Section 7(q).
(f)    Representation Certificate. BofA Merrill Lynch shall have received the
certificate required to be delivered pursuant to Section 7(o) on or before the
date on which delivery of such certificate is required pursuant to Section 7(o).
(g)    Accountant’s Comfort Letter. BofA Merrill Lynch shall have received the
Comfort Letter required to be delivered pursuant Section 7(r) on or before the
date on which such delivery of such Comfort Letter is required pursuant to
Section 7(r).
(h)    Approval for Listing. The Placement Securities shall either have been (i)
approved for listing on the NYSE, subject only to notice of issuance, or (ii)
the Company shall have filed an application for listing of the Placement
Securities on the NYSE at, or prior to, the issuance of any Placement Notice.
(i)    No Suspension. Trading in the Common Stock shall not have been suspended
on the NYSE.
(j)    Additional Documents. On each date on which the Company is required to
deliver a certificate pursuant to Section 7(o), counsel for BofA Merrill Lynch
shall have been furnished with such documents and opinions as they may
reasonably request for the purpose of enabling them to deliver the opinion
herein

28

--------------------------------------------------------------------------------




contemplated, or in order to evidence the accuracy of any of the representations
or warranties, or the fulfillment of any of the conditions, contained in this
Agreement.
(k)    Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424 under the Securities Act.
(l)    Termination of Agreement. If any condition specified in this Section 9
shall not have been fulfilled when and as required to be fulfilled, this
Agreement may be terminated by BofA Merrill Lynch by written notice to the
Company to each of the individuals set forth on Exhibit B, and such termination
shall be without liability of any party to any other party except as provided in
Section 8 hereof and except that, in the case of any termination of this
Agreement, Sections 5, 10, 11 and 19 hereof shall survive such termination and
remain in full force and effect.


SECTION 10.    Indemnification.
(a)    Each of the Transaction Entities agrees, jointly and severally, to
indemnify and hold harmless BofA Merrill Lynch, the directors, officers,
employees and agents of the BofA Merrill Lynch, each person who controls BofA
Merrill Lynch within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act and each affiliate of BofA Merrill Lynch within
the meaning of Rule 405 (i) against any and all losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject
under the Securities Act, the Exchange Act or other federal or state statutory
law or regulation, at common law or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, or in any amendment to the Registration
Statement, any preliminary prospectus, the Prospectus, any Issuer Free Writing
Prospectus or in any amendment thereof or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein (other than with respect to the Registration
Statement or any amendment thereto, in light of the circumstances under which
they were made) or necessary to make the statements therein not misleading, (ii)
against any and all loss, claim, damage, liability and expense whatsoever, as
incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 10(d) below) any such settlement is effected
with the written consent of the Company) and (iii) against any and all expense
whatsoever, as incurred (including the reasonable fees and disbursements of
counsel chosen by BofA Merrill Lynch), reasonably incurred in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever based upon any such untrue statement or omission, or any such
alleged untrue statement or omission, to the extent that any such expense is not
paid under (i) or (ii) of this Section 10(a); provided, however, none of the
Transaction Entities will be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of BofA Merrill Lynch or any Alternative Agent
specifically for inclusion therein (that information being limited to that
described in the last sentence of Section 10(b) hereof). This indemnity
agreement will be in addition to any liability which any Transaction Entities
may otherwise have.
(b)    BofA Merrill Lynch agrees to indemnify and hold harmless each of the
Transaction Entities and each of the Company’s directors and each of the
Company’s officers who signed the Registration

29

--------------------------------------------------------------------------------




Statement, each person who controls the Transaction Entities within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act and
each affiliate of the Transaction Entities within the meaning of Rule 405 to the
same extent as the foregoing indemnity from the Transaction Entities to BofA
Merrill Lynch, but only with reference to written information relating to BofA
Merrill Lynch furnished to the Company by or on behalf of BofA Merrill Lynch
specifically for inclusion in the documents referred to in the foregoing
indemnity. This indemnity agreement will be in addition to any liability which
BofA Merrill Lynch may otherwise have. The Company acknowledges that the
statements set forth in the seventh paragraph under the caption “Plan of
Distribution” beginning on page S-8 of the Prospectus Supplement constitute the
only information furnished in writing by or on behalf of BofA Merrill Lynch for
inclusion in the Prospectus.
(c)    Promptly after receipt by an indemnified party under this Section 10 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 10, notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (i) will not
relieve it from liability under paragraph (a) or (b) above to the extent it is
not materially prejudiced thereof and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. The
indemnifying party shall be entitled to appoint counsel of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by the indemnified party or parties except as
set forth below); provided, however, that such counsel shall be reasonably
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party, (iii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of the institution of such action or (iv) the
indemnifying party shall authorize the indemnified party to employ separate
counsel at the expense of the indemnifying party. An indemnifying party will
not, without the prior written consent of the indemnified parties, which consent
shall not be unreasonably withheld, settle or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party.
(d)    If at any time an indemnified party shall have requested an indemnifying
party to reimburse the indemnified party for fees and expenses of counsel, such
indemnifying party agrees that it shall be liable for any settlement of the
nature contemplated by Section 10(a)(ii) effected without its written consent if
(i) such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days prior to
such settlement being entered into and (iii) such indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement.

30

--------------------------------------------------------------------------------




(e)    In the event that the indemnity provided in paragraph (a) or (b) of this
Section 10 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Transaction Entities and BofA Merrill Lynch agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending the same) (collectively, “Losses”) to which the Transaction Entities
and BofA Merrill Lynch may be subject in such proportion as is appropriate to
reflect the relative benefits received by the Transaction Entities on the one
hand and by BofA Merrill Lynch on the other from the offering of the Securities;
provided, however, that in no case shall BofA Merrill Lynch be responsible for
any amount in excess of the discount or commission applicable to the Securities
distributed by BofA Merrill Lynch hereunder. If the allocation provided by the
immediately preceding sentence is unavailable for any reason, the Transaction
Entities and BofA Merrill Lynch severally shall contribute in such proportion as
is appropriate to reflect not only such relative benefits, but also the relative
fault of the Transaction Entities on the one hand and of BofA Merrill Lynch on
the other in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations. Benefits received
by the Transaction Entities shall be deemed to be equal to the total net
proceeds from the offering of the Securities (before deducting expenses)
received by it; and benefits received by BofA Merrill Lynch shall be deemed to
be equal to the total discounts and commissions received by it under this
Agreement. Relative fault shall be determined by reference to, among other
things, whether any untrue or any alleged untrue statement of a material fact or
the omission or alleged omission to state a material fact relates to information
provided by the Transaction Entities on the one hand or BofA Merrill Lynch on
the other, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. The Transaction Entities and BofA Merrill Lynch agree that it would
not be just and equitable if contribution were determined by pro rata allocation
or any other method of allocation which does not take account of the equitable
considerations referred to above. Notwithstanding the provisions of this
paragraph (e), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act ) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 10, each person who controls
BofA Merrill Lynch within the meaning of either Section 15 of the Securities Act
or Section 20 of the Exchange Act, each affiliate of BofA Merrill Lynch within
the meaning of Rule 405 and each director, officer, employee and agent of BofA
Merrill Lynch shall have the same rights to contribution as BofA Merrill Lynch,
and each person who controls the Transaction Entities within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act, each
affiliate of the Transaction Entities within the meaning of Rule 405, each
officer of the Company who shall have signed the Registration Statement and each
director of the Company shall have the same rights to contribution as the
Transaction Entities subject in each case to the applicable terms and conditions
of this paragraph (e).


SECTION 11.    Representations and Indemnities to Survive Delivery. The
respective agreements, representations, warranties, indemnities and other
statements of the Transaction Entities or any officer or representative of any
of the Transaction Entities and of BofA Merrill Lynch set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of BofA Merrill Lynch or the Transaction
Entities or any of their respective officers, directors, employees, agents or
controlling persons referred to in Section 10 hereof, and will survive delivery
of and payment for the Securities.


SECTION 12.    Termination of Agreement.
(a)    Termination; General. BofA Merrill Lynch may terminate this Agreement, by
written notice to the Company, as hereinafter specified (a) at any time if at
any time prior to such time, (i) trading in the

31

--------------------------------------------------------------------------------




Common Stock of the Company shall have been suspended or materially limited by
the Commission or the NYSE or trading in securities generally on the NYSE shall
have been suspended or limited or minimum or maximum prices shall have been
established on such exchange, or maximum ranges of prices have been required, by
such exchange or by order of the Commission, (ii) a banking moratorium shall
have been declared either by federal or New York State authorities, (iii) there
shall have occurred any outbreak or escalation of hostilities, declaration by
the United States of a national emergency or war, or other calamity or crisis or
any change or development involving a prospective change in national or
international political, financial or economic condition, the effect of which on
financial markets is such as to make it, in the judgment of BofA Merrill Lynch,
impractical or inadvisable to proceed with the offering or delivery of the
Securities as contemplated by the Registration Statement or the Prospectus, or
(iv) if there has been, since the date hereof or since the respective dates as
of which information is given in the Registration Statement or the Prospectus, a
Material Adverse Effect or (b) as provided in Section 9.
(b)    Termination by the Company. Subject to Section 12(f) hereof, the Company
shall have the right to terminate this Agreement in its sole discretion at any
time after the date of this Agreement.
(c)    Termination by BofA Merrill Lynch. Subject to Section 12(f) hereof, BofA
Merrill Lynch shall have the right to terminate this Agreement in its sole
discretion at any time after the date of this Agreement.
(d)    Automatic Termination. Unless earlier terminated pursuant to this Section
12, this Agreement shall automatically terminate upon the issuance and sale of
Placement Securities through BofA Merrill Lynch or other financial institutions
on the terms and subject to the conditions set forth herein or in Alternative
Distribution Agreements with such other institutions equal to the Maximum Amount
or upon three years having elapsed since the Registration Statement became
effective pursuant to Rule 462(e) under the Securities Act.
(e)    Continued Force and Effect. This Agreement shall remain in full force and
effect unless terminated pursuant to Sections 12(a), (b), (c), or (d) above or
otherwise by mutual agreement of the parties.
(f)    Effectiveness of Termination. Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided,
however, that such termination shall not be effective until the close of
business on the date of receipt of such notice by BofA Merrill Lynch or the
Company, as the case may be. If such termination shall occur prior to the
Settlement Date for any sale of Placement Securities, such Placement Securities
shall settle in accordance with the provisions of this Agreement.
(g)    Liabilities. If this Agreement is terminated pursuant to this Section 12,
such termination shall be without liability of any party to any other party
except as provided in Section 8 hereof, and except that, in the case of any
termination of this Agreement, Section 5, Section 10, Section 11 and Section 19,
hereof shall survive such termination and remain in full force and effect.


SECTION 13.    Notices. Except as otherwise provided in this Agreement, all
notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given if mailed or transmitted by any standard form of
telecommunication. Notices to BofA Merrill Lynch shall be directed to BofA
Merrill Lynch at, Merrill Lynch, Pierce, Fenner & Smith Incorporated, One Bryant
Park, New York, New York 10036, Attention: Syndicate Department, (facsimile:
(646) 855-3073), with a copy to ECM Legal (facsimile: (212) 230-8730); notices
to the Transaction Entities shall be directed to them at Two North Riverside
Plaza, Suite 800, Chicago, Illinois 60606, Attention: Paul Seavey, Executive
Vice President, Chief Financial Officer and Treasurer (email:
paul_seavey@equitylifestyle.com, facsimile: 312-279-1489), Kenneth A. Kroot,
Senior Vice President, General Counsel & Secretary (email:

32

--------------------------------------------------------------------------------




kenneth_kroot@equitylifestyle.com, facsimile: (312-279-1653), Walter B. Jaccard,
Vice President―Legal (walter_jaccard@equitylifestyle.com, facsimile:
312-279-1675) and Carmelina Stoklosa, Vice President – Treasury
(carmelina_stoklosa@equitylifestyle.com, facsimile: 312-279-1659).


SECTION 14.    Parties. This Agreement shall inure to the benefit of and be
binding upon BofA Merrill Lynch, the Transaction Entities and their respective
successors. Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person, firm or corporation, other than BofA
Merrill Lynch, the Transaction Entities and their respective successors and the
controlling persons and officers, directors, employees or agents referred to in
Section 10 and their heirs and legal representatives, any legal or equitable
right, remedy or claim under or in respect of this Agreement or any provision
herein contained. This Agreement and all conditions and provisions hereof are
intended to be for the sole and exclusive benefit of BofA Merrill Lynch, the
Transaction Entities and their respective successors, and said controlling
persons and officers, directors, employees or affiliates and their heirs and
legal representatives, and for the benefit of no other person, firm or
corporation. No purchaser of Securities through or from BofA Merrill Lynch shall
be deemed to be a successor by reason merely of such purchase.


SECTION 15.    Adjustments for Stock Splits. The parties acknowledge and agree
that all stock-related numbers contained in this Agreement shall be adjusted to
take into account any stock split, stock dividend or similar event effected with
respect to the Securities.


SECTION 16.    Governing Law and Time. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. SPECIFIED TIMES
OF DAY REFER TO NEW YORK CITY TIME.


SECTION 17.    Effect of Headings. The Section and Exhibit headings herein are
for convenience only and shall not affect the construction hereof.


SECTION 18.    Permitted Free Writing Prospectuses. Each of the Transaction
Entities represents and warrants that it has not made, and each of the
Transaction Entities agrees that unless it obtains the prior consent of BofA
Merrill Lynch and BofA Merrill Lynch agrees that unless it obtains the prior
written of the Company, it will not make any offer relating to the Securities
that would constitute an “issuer free writing prospectus,” as defined in Rule
433, or that would otherwise constitute a “free writing prospectus,” as defined
in Rule 405, required to be filed with the Commission other than the Issuer Free
Writing Prospectuses, if any, identified on Exhibit F hereto. Each of the Issuer
Free Writing Prospectuses, if any, identified on Exhibit F hereto and free
writing prospectuses, if any, consented to by the Company and BofA Merrill Lynch
is referred to herein as a “Permitted Free Writing Prospectus.” The Company
represents and warrants that it has treated or agrees that it will treat each
Permitted Free Writing Prospectus as an “issuer free writing prospectus,” as
defined in Rule 433, and has complied and will comply with the requirements of
Rule 433 applicable to any Permitted Free Writing Prospectus, including timely
filing with the Commission where required, legending and record keeping. For the
purposes of clarity, the parties hereto agree that all free writing
prospectuses, if any, listed in Exhibit F hereto are Permitted Free Writing
Prospectuses.


SECTION 19.    Absence of a Fiduciary Relationship. Each of the Transaction
Entities acknowledges and agrees that:

33

--------------------------------------------------------------------------------




(a)    BofA Merrill Lynch is acting solely as agent and/or principal in
connection with the public offering of the Securities and in connection with
each transaction contemplated by this Agreement and the process leading to such
transactions, and no fiduciary or advisory relationship among the Transaction
Entities or any of their respective affiliates, stockholders (or other equity
holders), creditors or employees or any other party, on the one hand, and BofA
Merrill Lynch, on the other hand, has been or will be created in respect of any
of the transactions contemplated by this Agreement, irrespective of whether or
not BofA Merrill Lynch has advised or is advising the Transaction Entities on
other matters, and BofA Merrill Lynch has no obligation to the Transaction
Entities with respect to the transactions contemplated by this Agreement except
the obligations expressly set forth in this Agreement;
(b)    the public offering price of any Securities sold pursuant to this
Agreement will not be established by BofA Merrill Lynch;
(c)    it is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement;
(d)    BofA Merrill Lynch has not provided any legal, accounting, regulatory or
tax advice with respect to the transactions contemplated by this Agreement and
it has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate;
(e)    it is aware that BofA Merrill Lynch and its respective affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Transaction Entities and BofA Merrill Lynch has no obligation
to disclose such interests and transactions to the Transaction Entities by
virtue of any advisory or agency relationship or otherwise; and
(f)    it waives, to the fullest extent permitted by law, any claims it may have
against BofA Merrill Lynch for breach of fiduciary duty or alleged breach of
fiduciary duty in connection with the sale of Securities under this Agreement
and agrees that BofA Merrill Lynch shall not have any liability (whether direct
or indirect, in contract, tort or otherwise) to it in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on its
behalf or in right of it or the Transaction Entities, or employees or creditors
of the Transaction Entities.


SECTION 20.    Miscellaneous.
All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated or deemed to be incorporated by reference in
the Registration Statement or the Prospectus, as the case may be.
All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Permitted Free Writing Prospectus (other than any Issuer
Free Writing Prospectuses that, pursuant to Rule 433, are not required to be
filed with the Commission) shall be deemed to include the copy thereof filed
with the Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Securities by BofA Merrill
Lynch outside of the United States.

34

--------------------------------------------------------------------------------




If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
BofA Merrill Lynch, the Operating Partnership and the Company in accordance with
its terms.
Very truly yours,
EQUITY LIFESTYLE PROPERTIES, INC.
By /s/ Paul Seavey    
Name: Paul Seavey
Title: Executive Vice President, Chief Financial Officer and Treasurer
MHC OPERATING LIMITED PARTNERSHIP


By: Equity Lifestyle Properties, Inc., its general partner, on behalf of the
Operating Partnership
By /s/ Paul Seavey    
Name: Paul Seavey
Title: Executive Vice President, Chief Financial Officer and Treasurer





35

--------------------------------------------------------------------------------




CONFIRMED AND ACCEPTED, as of the date first above written:
MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED
By /s/ Christopher Porter    
Name: Christopher Porter
Title: Managing Director, Investment Banking



36